2018 COPS Anti-Methamphetamine Program (CAMP) Award
Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services
www.cops.usdoj.gov

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

2018 COPS Anti-Methamphetamine Program (CAMP)
Award Owner’s Manual
This manual was created to assist COPS Anti-Methamphetamine Program (CAMP) recipients with the
administrative and financial matters associated with their award.
For more information about your CAMP award, please contact your COPS Office Grant Program Specialist. If you do
not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published October 2018
i

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Contents
Getting Started ..............................................................................................................................................................1
I. Award Acceptance, Terms, and Conditions ................................................................................................................2
The award document ................................................................................................................................................2
Award terms and conditions .....................................................................................................................................3
What are the specific rules regarding termination of award funding? ...................................................................34
Accepting the award ...............................................................................................................................................34
Who should sign the award document for our agency? .........................................................................................34
By when must the award document be signed? .....................................................................................................35
II. Procurement Process ...............................................................................................................................................36
III. Accessing Award Funds...........................................................................................................................................37
Payment method .....................................................................................................................................................37
Setting up your account ..........................................................................................................................................37
Additional payment questions ................................................................................................................................39
Matching funds........................................................................................................................................................40
IV. Financial Record Maintenance ...............................................................................................................................41
Accounting systems and records .............................................................................................................................41
V. Federal Audit Requirements....................................................................................................................................43
Single Audit Act (SAA) Requirements ......................................................................................................................43
Office of Inspector General (OIG) recipient audits ..................................................................................................44
Typical audit findings...............................................................................................................................................45
VI. Reporting Requirements ........................................................................................................................................47
Federal Financial Reports ........................................................................................................................................47
Program Progress Reports.......................................................................................................................................48
Contact points to obtain technical assistance and report violations ......................................................................50
VII. When the Award Period Has Ended ......................................................................................................................51
Final Federal Financial Report (SF-425) ...................................................................................................................51
Final Program Progress (Closeout) Report ..............................................................................................................51
Equipment disposition.............................................................................................................................................52

ii

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

VIII. Conclusion ............................................................................................................................................................53
Appendices ..................................................................................................................................................................54
Appendix A. List of source documents ....................................................................................................................54
Appendix B. Assurances and Certifications .............................................................................................................55
Appendix C. Community Policing Defined ...............................................................................................................60
Appendix D. COPS Anti-Methamphetamine Program (CAMP) file management: Documents to maintain in CAMP
award file .................................................................................................................................................................67
Appendix E. Enhancement of contractor protection from reprisal for disclosure of certain information (41 U.S.C.
§ 4712).....................................................................................................................................................................70
Appendix F. 2 C.F.R. Appendix II to Part 200: Contract provisions for nonfederal entity contracts under federal
awards .....................................................................................................................................................................73
Appendix G. Remittance of Interest Earned Amounts ............................................................................................75
Glossary of Terms ........................................................................................................................................................76
COPS Office Resources ................................................................................................................................................80
Websites ..................................................................................................................................................................80
Publications .............................................................................................................................................................80

iii

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Getting Started
Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community Oriented
Policing Services (COPS Office). The COPS Anti-Methamphetamine Program (CAMP) is designed to advance public
safety by providing funding directly to state law enforcement agencies in states with high seizures of precursor
chemicals, finished methamphetamine, laboratories, and laboratory dumps, for the purpose of locating and
investigating illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers.
CAMP funding may be used to locate or investigate illicit activities, including precursor diversion, laboratories, or
methamphetamine traffickers. Funding under this program is not available for methamphetamine laboratory
cleanup, treatment programs, or prosecution of methamphetamine-related activities.
The allowable uses of your agency’s CAMP award are specified on the CAMP Financial Clearance Memorandum
(FCM). If your agency’s local fiscal conditions have changed since submitting the FY 2018 CAMP application and
your agency wishes to modify its CAMP award to reprogram awarded funding into different funding categories,
please refer to the award conditions of this manual for detailed information on requesting a post-award
modification.
This CAMP Award Owner’s Manual will assist your agency with the administrative and financial matters associated
with your award. It was developed by the COPS Office to ensure that all CAMP recipients clearly understand and
meet the requirements of their award. Please review this manual carefully because a failure to follow award
requirements can have serious ramifications. Please do not hesitate to call the COPS Office Response Center at
800-421-6770 if you need assistance with the implementation of your award.
Thank you for providing us with the opportunity to work in partnership with your community.

1

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

I. Award Acceptance, Terms, and Conditions
To officially accept and begin your COPS Anti-Methamphetamine Program award, your agency must access
www.cops.usdoj.gov to log in, review, and electronically sign the award document with the award terms and
conditions; and the financial clearance memorandum that is incorporated by reference into the award document;
and, if applicable, the special award conditions or high risk conditions in the award document supplement within
90 days of the date shown on the award congratulatory letter. Please see the Agency Portal User Manual at
https://cops.usdoj.gov/pdf/2018AwardDocs/Agency_Portal_GrantsMgt_Manual.pdf for detailed instructions on
award acceptance.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see the section titled “Accessing Award
Funds” in this manual.

The award document
The award document is the document indicating your official award funding amount, the award number, the
award conditions, and the award start and end dates.
The award document is pre-printed with your agency’s law enforcement and government executives’ names. If this
information is incorrect or has changed, please update your agency contacts online at www.cops.usdoj.gov. If the
law enforcement or government official has changed since the time of application, please have the current law
enforcement executive or government executive for your agency sign the award document. Be sure to familiarize
yourself with all terms, conditions, and requirements of your award before signing the award document. To
officially accept your award, please electronically sign the award document within 90 days of the date shown on
the award congratulatory letter. Print and retain a copy of all pages of the award document, award terms and
conditions, the Financial Clearance Memorandum (FCM), and the award document supplement for your records.
The award start date indicated on the award document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of your CAMP award is two years (24 months).
Your award number is in the following format: 2018-AMWX-0000 for awards funded in Fiscal Year (FY) 2018. The
COPS Office tracks award information based upon this number. Therefore, it is important to have your agency’s
award number (or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five numbers or
letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award information based
upon this ORI number. If you have any questions regarding your award, please refer to your award number or your
agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or thirteendigit federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your OJP vendor
number differs from your tax identification number, the OJP vendor number is only to be used for administrative
purposes in connection with this award program, and should not be used for IRS purposes.

2

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Award terms and conditions
The award terms and conditions are listed on your agency’s award document. By accepting this award, you are
obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will
comply with the terms and conditions (and, if applicable, additional special or high risk conditions specific to your
agency). The section that follows describes in detail all of the award conditions, their rationales, and their
implications. It also addresses many frequently asked questions. If you have additional questions concerning any of
these award terms and conditions, please contact your COPS Office Grant Program Specialist at 800-421-6770.
In limited circumstances, your award may be subject to special or high risk conditions that prevent your agency
from drawing down or accessing award funds until the special conditions are satisfied as determined by the COPS
Office. Any special or high risk conditions will be included in the award document supplement. However, if you
have questions about the special or high risk conditions, please call your COPS Office Grant Program Specialist at
800-421-6770.

Reasons for award terms and conditions
The requirements of your CAMP award are established within
• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of Management
and Budget (OMB), the Government Accountability Office (GAO), and the United States Treasury;
• the specific CAMP programmatic requirements established by the COPS Office.
A list of source documents for this manual is provided in the appendices. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office.

Review of award terms and conditions
By signing the award document to accept this COPS Anti-Methamphetamine Program award, your agency agrees
to abide by the following award terms and conditions:

1. Award Owner’s Manual
Condition:
The recipient agrees to comply with the terms and conditions in the applicable 2018 COPS Office Program Award
Owner's Manual; COPS Office statute ((34 U.S.C. § 10381, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101; 48 C.F.R. Part 31 (FAR Part 31) as applicable (Contract Cost Principles
and Procedures); the Cooperative Agreement as applicable; representations made in the application; and all other
applicable program requirements, laws, orders, regulations, or circulars.
3

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply to
your award. Your organization will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. Please note that in
accordance with 2 C.F.R. § 200.101(c), the COPS Office applies 2 C.F.R. Subparts A through E to for-profit (or
commercial) entities. More detailed guidance regarding any particular award requirement or your agency’s specific
circumstances can be requested through your COPS Office Grant Program Specialist.
What you should do:
Please read the entire CAMP Award Owner’s Manual carefully prior to signing the award document. If you have
any questions, please contact your COPS Office Grant Program Specialist. When accepting your award, you should
ensure that the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
Condition:
The recipient acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to seek the recipient’s signed Assurances and Certifications regarding
certain matters. Most of the Assurances and Certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at the time
of application and application update. Signing these documents assures the COPS Office that you have read,
understood, and accepted the award terms and conditions outlined in the Assurances and Certifications. Please
read these documents carefully as signatures on these documents are treated as a material representation of fact
upon which reliance was placed when the U.S. Department of Justice determined whether to fund the covered
award. Additional copies of the Assurances and Certifications forms are contained in the appendices of this
manual. If you have any questions about them, please contact your COPS Office Grant Program Specialist via the
COPS Office Response Center at 800-421-6770.

3. Allowable costs
Condition:
The funding under this project is for the payment of approved costs for activities related to the establishment and
enhancement of a variety of problem-solving strategies to investigate methamphetamine problems in your
jurisdiction. The allowable costs for which your agency’s award has been approved are limited to those listed on the
Financial Clearance Memorandum (FCM), which is included in your agency’s award package. The FCM specifies the
costs that your agency is allowed to fund with your CAMP award, and specifies the overall amount approved for
each budget request category. Your agency may not use CAMP award funds for any costs that are not identified
4

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

as allowable in the Financial Clearance Memorandum. Only actual allowable costs incurred during the award
period will be eligible for reimbursement and drawdown. If your agency experiences any cost savings over the
course of the award (for example, your award application overestimated the total entry-level officer salary and
fringe benefits package), your agency may not use that excess funding to extend the length of the award beyond 24
months. Any funds remaining after your agency has drawn down for the costs approved during the 24 month
funding period will be deobligated during the closeout process and should not be spent by your agency.
Why this condition:
Funding under this project may only be used for the purchase of items and services approved by the COPS Office as
reflected in the Financial Clearance Memorandum (FCM). The COPS Anti-Methamphetamine Program funds the
hiring of personnel and purchase of equipment, services, and other items that will allow recipients the opportunity
to establish and enhance a variety of projects to encourage the continuation and enhancement of community
policing efforts within their jurisdictions to combat the use and distribution of methamphetamine.
To be eligible for payment under this award, the purchase or hire of approved items/personnel must be made on
or after the award start date and comply with the guidelines described in the section, “Accessing Award Funds”
and “Financial Record Maintenance” outlines the types of records you must keep to document that you followed
this award condition. Purchases and salary/benefit expenditures must also reflect the costs that were approved as
shown in the FCM.
What you should do:
All recipients should keep and maintain the most recent, approved version of their 2018 CAMP application. To view
and print this document, you can log into your account at www.cops.usdoj.gov. Please select “COPS Applications”
from the menu of services and click on the ‘Print’ icon to download the most recent version of your application in
.pdf format.
Refer to your FCM for the list of approved allowable costs. Listed below are the budget categories that may appear
on your FCM. As long as funds are spent during the award period on the equipment and technology, supplies,
travel, contracts/consultants, salary and benefits, and other costs that were documented in your application’s
budget summary and were approved through the issuance of the FCM, this award condition will be satisfied.
Equipment
To be eligible for payment under this award, the purchase of equipment and technology must occur on or after the
award start date, the items must be those specifically applied for and approved by the COPS Office, and they must
meet the guidelines described in 2 C.F.R. Part 200, Subpart E – Cost Principles.. Equipment or technology
purchased on or after the award start date must be in addition to purchases that the recipient is obligated or
funded to make in its current budget. Funds currently allocated to purchase equipment or technology may not be
reallocated to other purposes or reimbursed upon the award of a CAMP award.
Sworn officer positions (salaries and benefits)
Sworn officer salary and fringe benefits apply to new, full-time, sworn career law enforcement officers not already
funded in the applicant’s local budget. A career law enforcement officer is a person hired on a permanent basis
who is authorized by law, or by a state, local, or tribal agency, to engage in or oversee the prevention, detection,
and/or investigation of violations of criminal laws. Officers must be hired on or after the

5

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

award start date and positions must directly relate to the CAMP project. Officers previously employed by your
agency may be re-hired using CAMP award funds. Rehired officers are officers who meet one of the following
conditions:
• The officer had been laid off by your jurisdiction prior to the original date of the award application as a result
of state, local, or Bureau of Indian Affairs (BIA) budget cuts.
• At the time of the award application, the officer was scheduled to be laid off by your jurisdiction on a specific
future date as a result of state, local, or BIA budget cuts.
If current personnel are redeployed into this program, they must be paid with local funds. CAMP award funds may
be used to backfill the resulting vacancy with newly hired personnel for an equivalent amount of time. (Please
note: Overtime for sworn officers engaging in CAMP-related activities is an allowable cost; however, any overtime
expenses requested for sworn officer positions must be listed in the “Other Costs” section of your application’s
budget. Overtime expenses must exceed the expenditures that your agency is obligated or funded to pay in its
current budget.)
Civilian/nonsworn personnel (salaries and benefits)
Civilian salary and fringe benefits apply to new personnel not already funded in the applicant’s local budget. Staff
must be hired on or after the award start date, and positions must directly relate to the CAMP project. Examples of
allowable personnel and fringe benefits costs include those for civilian CAMP project coordinators, or antimethamphetamine/drug problem analysts.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your employees.
Particular items of fringe benefits must fall within the categories authorized by the COPS Office. Authorized fringe
benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave, retirement, worker’s
compensation, and unemployment insurance.
Supplies
All supplies must be used solely for the project identified in your project proposal. Reimbursement for office
supplies that are consumed by routine administrative purposes instead of project-related activities is prohibited.
Items must meet the guidelines described in 2 C.F.R. Part 200, Subpart E – Cost Principles
Travel/training
Travel costs for transportation, lodging, subsistence, temporary dependent care, and related items are allowable
under the COPS Anti-Methamphetamine Program with prior approval from the COPS Office.
In accordance with 2 C.F.R. § 200.474, travel costs for official business directly related to the award will be
reimbursed based upon the recipient’s written travel reimbursement policy if the costs are reasonable and
allocable under the project. In the absence of an acceptable written policy regarding travel costs, allowable rates
and amounts established by the U.S. General Services Administration (GSA) for the relevant geographic area will
apply. The current GSA travel policy and per diem rates can be found at www.gsa.gov. Allowable airfare costs will
be reimbursed based upon least expensive unrestricted accommodations class offered by commercial airfare, the
Federal Government contract airfare (if authorized and available), or standard coach airfare, unless otherwise
authorized in advance by the COPS Office.

6

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Temporary dependent care costs above and beyond regular dependent care that directly results from conference
travels are allowable as long as the costs incurred (1) are a direct result of the individual’s travel for the federal
award; (2) are consistent with the recipient’s documented travel policy for all entity travel; and (3) are only
temporary during the travel period.
The COPS Anti-Methamphetamine Program will fund award-related travel costs for the recipient agency or other
(nonrecipient) individuals to attend training and technical assistance conferences, seminars, classes, or to visit a
site specified in the application. Allowable award-related travel costs that were included in the application have
been approved by the COPS Office as part of the CAMP award and final budget. Your agency should keep timely
and accurate records of all travel expenses. If at any time these costs change, you should immediately contact your
COPS Office Grant Program Specialist.
Contracts/consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable and
allocable in accordance with 2 C.F.R. Part 200, Subpart E—Cost Principles, and consistent with that paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the
salary a consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant or
contractor rates which exceed $650 per day, the COPS Office requires written justification if the consultants or
contractors are hired through a noncompetitive bidding process and recipients must receive COPS Office approval
of those rates before drawing down award funds. Determinations of approval will be made on a case-by-case basis.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above, (i.e. sworn
officer overtime) were included in this section of your FCM. In addition, items that have a direct correlation to the
overall success of a recipient’s project objectives and are necessary for the project to reach full implementation
will be considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state, local, or BIA funds,
and would not be funded in the absence of the CAMP award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS Office
Grant Program Specialist for further assistance.
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award. See also award condition “Duplicative Funding.”

4. Supplementing, Not Supplanting
Condition:
State, local, and tribal government recipients must use award funds to supplement, and not supplant, state, local,
or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise would have been committed for
award purposes (hiring, training, purchases, and/or activities) during the award period. In other words, state, local,
and tribal government recipients may not use COPS Office funds to supplant (replace) state, local, or BIA funds that
would have been dedicated to the COPS Office-funded item(s) in the absence of the COPS Office award. 34 U.S.C. §
10384(a).

7

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace state or
local funds (or, for tribal recipients, BIA funds) that would, in the absence of federal aid, be made available for the
award purposes.
What you should do:
CAMP funds may not be used to pay for any item or cost funded under the award (equipment, personnel, training,
etc.) if that item or cost was otherwise budgeted with state, local, or BIA funds. In addition, recipients may not
reallocate state, local, or BIA funds from one area within the law enforcement budget to another as a result of
receiving CAMP award funds. If you have questions concerning this award term, and how it pertains to your
project budget, please contact your COPS Office Grant Program Specialist.
Personnel
To meet this award condition, you must ensure the following:
• Each individual employed under the CAMP award is newly hired on or after the award start date, unless an
exception is authorized in writing by the COPS Office. If current personnel are redeployed into this program,
they must be paid with local funds. The COPS Office award funds may be used to backfill the resulting
vacancy with newly hired personnel for an equivalent amount of time.
• Any officer(s) or civilian(s) that you are hiring bring(s) your force not only to a number over and above the
number of funded positions that you had on the date of your COPS Anti-Methamphetamine Program
application (including funded but vacant positions) but also over and above the number of locally funded
positions during the award period.
• During the life of your award, you must continue to hire as many new, locally funded officers or civilians as
you would have if you had not received your award. You may not cancel or postpone spending money in your
budget that is committed to hiring other new officers or civilians.
• You must take expeditious and timely steps to fill any vacancies that were created on or after the date of your
award application by retirement, resignation, or other reasons with new officers or civilians other than your
CAMP positions.
Example: If you are redeploying a current employee who would otherwise be paid $75,000 in salary and benefits
during the life of the award project, your agency must continue to pay this employee with local funds. The COPS
Office award funds may be used to backfill the resulting vacancy with a new hire, even though the COPS Officefunded position will not be working directly on the COPS Anti-Methamphetamine Program.
Equipment and technology
To meet this award condition, you must ensure the following:
• Equipment and technology must be purchased on or after the award start date (unless an exception is
authorized in writing by the COPS Office) and must be in addition to purchases that the recipient is obligated
or funded to make in the current budget. Funds currently allocated to purchase equipment or technology
may not be reallocated to other purposes or reimbursed upon the award of a COPS Anti-Methamphetamine
Program award. For example, a recipient who has budgeted local funds to pay for a new computer system
may not reallocate those funds to pay for any other law enforcement cost as a result of receiving CAMP funds
for the same computer system.
8

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Overtime
To meet this award condition, you must ensure the following:
• Sworn officer overtime exceeds expenditures that you are obligated or funded to pay in the current budget.
Funds currently allocated to pay for overtime may not be reallocated to other purposes or reimbursed upon
the award of a COPS Anti-Methamphetamine Program award. Additionally, by the conditions of this award,
you are required to track all overtime funded through the COPS Anti-Methamphetamine Program.
Training
To meet this award condition, you must ensure the following:
• Any training provided by the COPS Anti-Methamphetamine Program is in addition to the number of hours of
training already provided by your agency. Funds currently allocated for training may not be reallocated to
other purposes.
Note: This award condition applies to all state or locally funded agencies working in partnership with your agency
under this award. Your agency is responsible for ensuring that any state or locally funded partnership agencies use
COPS Office funds only to supplement, not supplant, their state or local funding as described in this condition.

5. Extensions
Condition:
Your agency may request an extension of the award period to receive additional time to implement you award
program. Such extensions do not provide additional funding. Awards may be extended a maximum of 24 months
beyond the initial award expiration date. Any request for an extension beyond 24 months will be evaluated on a
case-by-case basis. Only those recipients that can provide a reasonable justification for delays will be granted nocost extensions. Reasonable justifications may include technology implementation delays, training delays, or other
circumstances that interrupt the 24 month award funding period. An extension allows your agency to compensate
for such delays by providing additional time to complete the full 24 months of funding. Extension requests must be
received prior to the end date of the award. 2 C.F.R. § 200.308(d)(2).
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. However, if justified, the COPS Office seeks to accommodate
reasonable requests for no-cost time extensions in order to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether a nocost time extension is needed; extensions will not be processed prior to 90 days of the award end date. Requests
to extend the award period must be submitted online and received by the COPS Office before the official award
end date. Extension requests received after the expiration date will only be considered when the recipient
provides justification of extraordinary circumstances; an example of this would be an instance where an
unforeseen natural disaster prevented a recipient from requesting an extension. Failure to submit a request for a
no-cost time extension by the end date may result in the immediate deobligation of any remaining award funds.
9

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

All extension requests require review and approval by the COPS Office. Individual or cumulative requests greater
than one-half of the award’s original term (i.e., 12 months) will require additional justification and must include a
detailed timeline.
If your agency has excess funds remaining at the end of the award due to salary and fringe benefit costs that were
lower than anticipated, your agency cannot extend the 24-month funding period for the purpose of expending
those excess funds. Recipients are entitled to a maximum of 24 months of federal funding based on the approved
salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining award funds during the
closeout process. If you have any additional questions regarding a no-cost time extension, please contact your
COPS Office Grant Program Specialist.

6. Modifications
Condition:
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its COPS Office
CAMP award. Award modifications under CAMP are evaluated on a case-by-case basis in accordance with 2 C.F.R. §
200.308. For federal awards in excess of $250,000, any modification request involving the reallocation of funding
between budget categories that exceed or are expected to exceed 10 percent (10%) of the total approved budget
requires prior written approval by the COPS Office. Regardless of the federal award amount or budget modification
percentage, any reallocation of funding is limited to approved budget categories. In addition, any budget
modification that changes the scope of the project requires prior written approval by the COPS Office. In addition,
please be aware that the COPS Office will not approve any modification request that results in an increase of
federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such award
modifications include purchasing additional equipment using cost-savings from approved items, or purchasing a
different type of equipment due to changing needs. Under federal regulations, you are required to expend award
funds only as approved in the Financial Clearance Memorandum. Any requests to change or alter awards require
written approval from the COPS Office prior to their implementation. Without prior written approval, you must
continue to implement your award as it was originally awarded and accepted by your agency. Please be advised
that reprogramming requests for unallowable costs will not be approved (construction, indirect costs, etc.).
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of the
total project cost without prior written approval from the COPS Office. However, you should notify your COPS
Office Grant Program Specialist of any reprogramming that falls below the 10 percent threshold as well. For
awards in excess of $250,000, any reprogramming of funds that totals an aggregate of 10 percent or more of the
approved budget requires prior written approval from the COPS Office.
What you should do:
You are required to notify your COPS Office Grant Program Specialist if you determine that your agency will need
to reprogram award funds. If your modification exceeds an aggregated (over the course of your project) 10 percent
of your overall award, your agency must access https://portal.cops.usdoj.gov.

10

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Please contact your COPS Office Grant Program Specialist for further direction on any additional requirements that
may apply to your modification request. The COPS Office will then evaluate your request and notify your agency of
our decision in writing. Implementation of the modified award budget may begin following written approval from
the COPS Office. Please note that modification approvals for active awards will be accompanied by a modified FCM
reflecting the approved changes.

7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of its award programs. The recipient
agrees to cooperate with the monitors and evaluators. 34 U.S.C. § 10385(b).
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program may be
carried out or commissioned by the attorney general for the furtherance of the purposes of the Act. The COPS
Office conducts evaluations to determine what programs are working, how programs may be improved, and why
certain programs are more successful than others. Specifically, the COPS Office may assess the way in which your
agency implements its CAMP award. In some jurisdictions, COPS Office staff or evaluators may study the
effectiveness of funded programs, projects, and activities. Evaluators may collect information about the programs’
effect on crime, victims of crime, and the quality of life in communities. In addition, they may ask questions about
the challenges encountered during project implementation, how residents feel about community policing, and
how police feel about their work. This information will be useful to other communities and police agencies across
the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information. In
general, evaluators may need to speak with individuals in your department, observe activities, and obtain written
reports about and from your department. You will be asked to facilitate any site visits and information-gathering
activities. In addition, you will be asked to provide accurate and timely information about your award activities.
You should fully comply with any requests made regarding these evaluations.

8. Reports/Performance Goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be
responsible for submitting quarterly programmatic progress reports that describe project activities during the
reporting period and quarterly Federal Financial Reports using Standard Form 425 (SF-425). 2 C.F.R §§ 200.327 –
200.328. The progress report is used to track your agency’s progress toward implementing community policing
strategies and to collect data to gauge the effectiveness of increasing your agency’s community policing capacity
through COPS Office funding. The Federal Financial Report is used to track the expenditures of the recipient’s award
funds on a cumulative basis throughout the life of the award.

11

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure the proper
use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the progress of our
programs and recipients.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with CAMP
awards. Quarterly programmatic progress reports and a final programmatic closeout report must be submitted
directly to the COPS Office through the “Account Access” tab of the COPS Office website at www.cops.usdoj.gov.
Your agency is also required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425) within
30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end of the award
period. This report reflects the actual cumulative federal expenditures incurred during the funding period and the
remaining unobligated balance of federal funds. Under federal regulations, your agency is not permitted to draw
down federal funding for costs incurred after the official award end date; however you will have a 90 day grace
period after the award end date during which you can drawdown funds for eligible expenditures incurred before
the award end date. Agencies with more than one delinquent programmatic and/or financial report submission
per fiscal year may be subject to delays in receiving reimbursement for allowable expenses, and may be required
to receive technical assistance to improve compliance with reporting. These reports are discussed in greater detail
in the section titled “Reports,” in this manual. All reports should be submitted within the deadlines given to avoid
suspension or possible termination of award funds or other remedial actions; failure to submit required reports
may also impact future funding opportunities.

9. Award monitoring activities
Condition:
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their award conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing. Both
aspects of award implementation—compliance and programmatic benefits—are part of the monitoring process
coordinated by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include
site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and
audit resolution. As a COPS Office award recipient, you agree to cooperate with and respond to any requests for
information pertaining to your award. This includes all financial records, such as general accounting ledgers and all
supporting documents. All information pertinent to the implementation of the award is subject to agency review
throughout the life of the award, during the close-out process and for three-years after the submission of the final
expenditure report. 34 U.S.C. § 10385(a) and 2 C.F.R. §§ 200.333 & 200.336.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must contain a
monitoring component. The COPS Office actively monitors how recipients are adhering to COPS Office award
requirements and develops the best technical assistance based on this feedback. In addition, the monitoring
component provides customer service and technical assistance to help ensure recipients understand how to
remain in compliance while implementing their awards.
12

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

What you should do:
Your agency may be required to accommodate routine and nonroutine efforts by the COPS Office, or an entity
designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically and
financially. The four primary means of ensuring recipients’ compliance with the terms and conditions of their
awards are as follows:
1.

Site visits. The COPS Office strategically selects award recipients based on a variety of risk factors to
conduct site visits to ensure compliance with award terms and conditions. The purpose of site visits is
three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance
If selected, recipients will be notified in writing in advance with detailed instructions for how to prepare
for the review of their COPS Office awards. This review is generally performed over a period of one or
more days. Recipients will have an opportunity to resolve any identified noncompliance issues while onsite, or if necessary, following the site visit. In addition, recipients will also have an opportunity to seek
customer service and/or technical assistance on the implementation of their award.

2.

Enhanced Office-Based Grant Reviews (EOBGR). In lieu of a site visit, awards may be selected for an
EOBGR conducted at the COPS Office via teleconference or video conference. EOBGRs serve as an
alternative for conducting award monitoring reviews in support of the COPS Office’s overall award
monitoring strategy. The purpose of the EOBGR is three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance
If selected, the recipient will be notified in writing in advance of any EOBGR of its COPS Office awards. This
review is generally performed over a one- to two-day period. Recipients will have an opportunity to
resolve any identified noncompliance issues, or if necessary, following the EOBGR interview. In addition,
award recipients will also have an opportunity to seek customer service and/or technical assistance on the
implementation of their award.

3.

4.

Alleged Noncompliance Referral (ANCR). An ANCR is an allegation of suspected noncompliance that
originates from an internal source within the COPS Office or an external referral from one of many
sources. Internal ANCRs generally originate from COPS Office Grants Administration Division, COPS Office
Finance Division, or the COPS Office Legal Division, although any COPS Office component may refer a
noncompliance issue to the ANCR. External noncompliance referrals may be received from anonymous
complainants, media, citizens, law enforcement agencies, other federal agencies, or other outside
sources. On a case-by-case basis, COPS Office ANCR staff members determine the appropriate course of
action to take to investigate complaints of alleged noncompliance. This may include phone or letter
contact or a site visit by COPS Office staff or the Office of the Inspector General. Each ANCR referral is
resolved as a violation or nonviolation based upon the preponderance of the supporting documentation
or other facts to determine if the award recipient is in compliance or noncompliance.
Audit liaison. The OIG may conduct a random audit for any recipient of a COPS Office award. In the event
your agency has undergone an OIG audit and there are audit recommendations (findings) resulting from
noncompliance and/or poor accountability practices, the COPS Office Audit Liaison Section will work with
your agency to resolve and close these recommendations. Remedies to close recommendations may
13

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

include repayment of award funds and/or providing adequate documentation to demonstrate compliance
and/or providing proof of policies or procedures that were created or revised to directly address the
causes for the noncompliance as a proactive preventative measure to avoid future noncompliance.
Recipients are responsible for remedying any award noncompliance that is identified during site visits, EOBGRs
and/or ANCRs. In addition, recipients are responsible for remedying noncompliance stemming from audit
recommendations identified in audits of COPS Office awards conducted by the OIG and the Office of the Chief
Financial Officer (OCFO). Remedies for noncompliance may include but are not limited to repayment of award
funds for unallowable or unsupported costs, providing adequate documentation to demonstrate compliance,
suspending active award funding, voluntary withdrawal from or involuntary termination of remaining award funds,
or a restriction from receiving future COPS Office awards for a period of time. Under certain conditions, additional
actions may include referral and placement on the U.S. Department of Justice’s High Risk List, which will include
mandatory completion of the Office of Justice Programs Financial Management Training and being subject to
increased monitoring of current and future awards while on the list. In the event of criminal misuse of award
funds, recipients may also be subject to fines and imprisonment. To avoid findings of noncompliance, recipients
are strongly encouraged to become familiar with the COPS Office Grant Monitoring Division’s Grant Monitoring
Standards and Guidelines and with the Award Owner’s Manual for the year in which the award was made.
Recipients should also contact the COPS Office or their Grant Program Specialist at any time during the life of a
COPS Office award with questions concerning award conditions, terms, or requirements to seek guidance to avoid
noncompliance. It is necessary for recipients to maintain all relevant documentation (administrative, financial, and
programmatic) used to develop the application and implement the award that may be necessary or required to
demonstrate award compliance for a period of three-years from the date of submission of the final expenditure
report. For more information, please contact the COPS Office Response Center at 800-421-6770 or at
AskCopsRC@usdoj.gov.10. Federal Civil Rights
Condition:
The Applicant understands that the federal statutes and regulations applicable to the award (if any) made by the
Department based on the application specifically include statutes and regulations pertaining to civil rights and
nondiscrimination, and, in addition—
1. the Applicant understands that the applicable statutes pertaining to civil rights will include section 601 of
the Civil Rights Act of 1964 (42 U.S.C. § 2000d); section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §
794); section 901 of the Education Amendments of 1972 (20 U.S.C. § 1681); and section 303 of the Age
Discrimination Act of 1975 (42 U.S.C. § 6102);
2. the Applicant understands that the applicable statutes pertaining to nondiscrimination may include
section 809(c) of Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. § 10228(c));
section 1407(e) of the Victims of Crime Act of 1984 (34 U.S.C. § 20110(e)); section 299A(b) of the Juvenile
Justice and Delinquency Prevention Act of 2002 (34 U.S.C. § 11182(b)); and that the grant condition set
out at section 40002(b)(13) of the Violence Against Women Act (34 U.S.C. § 12291(b)(13)), which will
apply to all awards made by the Office on Violence Against Women, also may apply to an award made
otherwise;
3. the Applicant understands that it must require any subrecipient to comply with all such applicable
statutes (and associated regulations); and
4. on behalf of the Applicant, I make the specific assurances set out in 28 C.F.R. §§ 42.105 and 42.204.

14

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

The Applicant also understands that (in addition to any applicable program-specific regulations and to applicable
federal regulations that pertain to civil rights and nondiscrimination) the federal regulations applicable to the
award (if any) made by the Department based on the application may include, but are not limited to, 2 C.F.R. Part
2800 (the DOJ "Part 200 Uniform Requirements") and 28 C.F.R. Parts 22 (confidentiality - research and statistical
information), 23 (criminal intelligence systems), 38 (regarding faith-based or religious organizations participating in
federal financial assistance programs), and 46 (human subjects protection).
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance with
federal civil rights laws. As a result, recipients are required to comply with the civil rights requirements found in
the nondiscrimination provisions referenced above. A hold may be placed on your award if it is deemed that your
agency is not in compliance with federal civil rights laws or is not cooperating with an ongoing federal civil rights
investigation. If a hold is placed on your award, you will not be able to obligate or draw down federal funds under
your agency’s COPS Office award until you comply with federal civil rights laws or cooperate with any ongoing
federal civil rights investigation.
What you should do:
Included with your award package is a memorandum from the Office for Civil Rights, Office of Justice Programs,
U.S. Department of Justice, which addresses the Federal civil rights statutes and regulations applicable to your
award. You should review this memorandum to understand your agency’s civil rights responsibilities.
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the applicable
federal civil rights laws and to collect data and information sufficient to permit effective enforcement of such laws
and to cooperate with any federal civil rights investigation, which includes providing access to records, accounts,
documents, information, facilities, and staff.

11. Equal Employment Opportunity Plan (EEOP)
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan, 28 C.F.R. Part 42 subpart E.
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus Crime
Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the full and
equal participation of women and minority individuals in employment opportunities in the criminal justice system
is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency in the United States”
28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does not impose quotas or hiring requirements
on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status, the
number of its employees, and the amount of the award.

15

2018 COPS Office Anti‐Methamphetamine Program (CAMP) Award Owner’s Manual

If your organization is a government agency or private business and has received a single award for $25,000 or
more and has fifty or more employees (counting both full‐ and part‐time employees but excluding political
appointees), then it has to prepare a Utilization Report and submit it to the Office for Civil Rights (OCR) within 120
days from the date of the award. Although the OCR has discretion to review all submitted Utilization Reports, it will
review the Utilization Reports from recipients that receive an award of $500,000 or more.
To begin developing a Utilization Report, please consult the OCR's website at
https://ojp.gov/about/ocr/eeop.htm and click EEOP Reporting Tool Login. Additional assistance can be found
online at the bottom of the same webpage by clicking the EEO Reporting Tool Job Aid and Frequently Asked
Questions.
If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging into the
EEO Reporting Tool on the OCR website at https://ojp.gov/about/ocr/eeop.htm, providing the contact and
organizational profile information, and then submitting a Certificate of Exemption.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR by
telephone at 202‐307‐0690, by TTY at 202‐307‐2027, or by email at EEOPforms@usdoj.gov.

12. False Statements
Condition:
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on applications,
financial and programmatic reports, or other award documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

13. Duplicative Funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was awarded to your agency for approved project costs that are not funded with other funds, including
federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding for items or services
that you already have funding for from other sources.

16

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under this
award, please contact your COPS Office Grant Program Specialist or call the COPS Office Response Center at 800421-6770. If necessary, the COPS Office will work with your agency to reprogram funding for items or services that
are allowable under this award program.

14. Additional High-Risk recipient Requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the award
performance period if the awarding agency determines that the recipient is a high-risk recipient 2 C.F.R. §
200.207.Why this condition:
In accordance with 2 C.F.R. § 200.207, the DOJ may impose additional requirements specific to your award, as
needed, when it determines that there is unsatisfactory performance, financial or administrative instability,
noncompliance with award terms and conditions, or other lack of responsibility risk factors. In such cases, the DOJ
may impose special conditions or restrictions that may include requiring the production of documentation,
financial award administration training, on-site monitoring, prior approval for expenditure of funds, quarterly
progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements that
may be imposed during the award performance period if the awarding agency determines that the recipient is a
high-risk recipient.

15. System for Award Management (SAM) and universal identifier Requirements
Condition:
The recipient agrees to comply with the following requirements of 2 C.F.R. Part 25, Appendix A to Part 25 – Award
Term:
I. System for Award Management and Universal Identifier Requirements
Requirement for System for Award Management
Unless you are exempted from this requirement under 2 C.F.R. § 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes
in your information or another award term.
Requirement for unique entity identifier
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its unique entity identifier to you.
2. May not make a subaward to an entity unless the entity has provided its unique entity identifier to
you.

17

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Definitions
For purposes of this award term:
3. System for Award Management (SAM) means the Federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site (currently at https://www.sam.gov).
4. Unique entity identifier means the identifier required for SAM registration to uniquely identify
business entities.
5. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A Governmental organization, which is a State, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign nonprofit organization;
d. A domestic or foreign for-profit organization; and
e. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal entity.
6. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see 2 C.F.R. § 200.330).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
7. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the Federal funds provided by the subaward.
Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their direct
subrecipients (if applicable), and to establish the SAM as the repository for standard information about applicants
and recipients.
What you should do:
At the time of award application, your agency was required to provide its DUNS number and be registered in the
SAM database.
Your agency should continue to use the same DUNS number provided in your award application and update, as
needed, the information associated with that DUNS number. If your agency is authorized to make subawards
under its award, your agency may make subawards only to entities that have DUNS numbers. For more
information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or visit
http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review and
update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.
18

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

16. Reporting Subawards and Executive Compensation.
Condition:
The recipient agrees to comply with the following requirements of 2 C.F.R. Part 170, Appendix A to Part 170 –
Award Term:
Reporting Subawards and Executive Compensation.
a. Reporting of first-tier subawards.
1.

Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in Federal funds that does not include Recovery
funds (as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5) for a subaward to an entity (see definitions in paragraph e. of this award term).

2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
https://www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7,
2010, the obligation must be reported by no later than December 31, 2010.)

3.

What to report. You must report the information about each obligating action that the submission instructions posted at https://www.fsrs.gov specify.

b. Reporting Total Compensation of Recipient Executives.
1.

Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total Federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 C.F.R. § 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts (and
subcontracts) and Federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R. § 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. §§ 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To

19

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at https://www.sec.gov/answers/execomp.htm.)
2.

Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at https://www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually thereafter.

c. Reporting of Total Compensation of Subrecipient Executives.
1.

Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award
term, for each first-tier subrecipient under this award, you shall report the names and total compensation of each of the subrecipient's five most highly compensated executives for the subrecipient's preceding completed fiscal year, if—
i. in the subrecipient's preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 C.F.R. § 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts (and
subcontracts), and Federal financial assistance subject to the Transparency Act (and
subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. §§ 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at https://www.sec.gov/answers/execomp.htm.)

2.

Where and when to report. You must report subrecipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of
the subrecipient by November 30 of that year.

20

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

d. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt
from the requirements to report:
i. Subawards,
and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
e. Definitions. For purposes of this award term:
1.

Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A Governmental organization, which is a State, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal
entity.

2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __ .210 of the attachment to OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the Federal funds provided by the subaward.

21

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

5.

Total compensation means the cash and noncash dollar value earned by the executive during the
recipient's or subrecipient's preceding fiscal year and includes the following (for more information
see 17 C.F.R. § 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized for financial statement reporting purposes with respect to the fiscal year in accordance
with the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R),
Shared Based Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives, and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g. severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
vii. Why this condition:

To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is www.USASpending.gov.
Recipients are responsible for reporting their applicable executive compensation and subaward information and
the award term provides guidance to report the related information, as required by FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes and systems
in place to comply with the applicable subaward and executive compensation reporting requirements should it
receive funding. If your agency received awards of $25,000 or more, you are required to report award information
on any first-tier subawards totaling $25,000 or more, and, in certain cases, to report information on the names and
total compensation of the five most highly compensated executives of the recipient and first-tier subrecipients.
The FFATA Subaward Reporting System (FSRS), accessible via the Internet at www.fsrs.gov, is the reporting tool
that your agency will use to capture and report subaward information and any executive compensation data
required by FFATA. The subaward information entered in FSRS will then be displayed on www.USASpending.gov
associated with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements, please
see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR-2010-0914/pdf/2010-22705.pdf.

22

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

17. Debarment and Suspension
Condition:
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs. 2 C.F.R. Part 180 (Governmentwide Nonprocurement Debarment
and Suspension) and 2 C.F.R. Part 2867 (DOJ Nonprocurement Debarment and Suspension).
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that are
debarred or suspended from participation in federal assistance programs. This is to protect the public interest and
to ensure proper management and integrity in federal activities by conducting business only with responsible
parties. For details regarding the debarment and suspension requirements, please see 2 C.F.R. Part 180
(Government-wide Nonprocurement Debarment and Suspension), and 2 C.F.R. Part 2867 Nonprocurement
Debarment and Suspension.
What you should do:
If, under a COPS Office award, you enter into a contract for goods or services for $25,000 or more or any
subaward, you must verify that the vendor or subrecipient and their respective principals (e.g., owners, top
managers) with whom you intend to do business are not excluded or disqualified from participation in federal
assistance programs. In addition, you must include a term or condition in the contract or subaward requiring the
vendor or subrecipient to comply with subpart C of the OMB guidance in 2 C.F.R. Part 180 (Government-wide
Nonprocurement Debarment and Suspension) and subpart C of 2 C.F.R. Part 2867 ( DOJ Nonprocurement
Debarment and Suspension).

18. Employment Eligibility
Condition:
The recipient agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States. Immigration Reform and Control Act of 1986 (IRCA), Public Law
99-603.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that are
hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer should review to
confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services.

23

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

For further information about this requirement, please visit https://www.uscis.gov/i-9-central.

19. Enhancement of Contractor Protection from Reprisal for Disclosure of Certain Information
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a
federal contract or award, a gross waste of federal funds, an abuse of authority relating to a federal contract or
award, a substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related
to a Federal contract (including the competition for or negotiation of a contract) or award. The recipient also
agrees to provide to their employees in writing (in the predominant native language of the workforce) of the rights
and remedies provided in 41 U.S.C. § 4712. Please see appendices in the Award Owner’s Manual for a full text of
the statute.
Why this condition:
Under the “Enhancement of contractor protection from reprisal for disclosure of certain information” (41 U.S.C. §
4712), recipients are prohibited from taking reprisal actions against employees for certain whistleblowing activities
in connection with federal awards and contracts. The law protects the public interest and ensures the proper
management and use of federal funds
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal contracts
and awards to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as reprisal
for disclosing information that he/she reasonably believes is evidence of:
•
•
•
•
•

gross mismanagement of a federal contract or award;
a gross waste of federal funds;
an abuse of authority relating to a federal contract or award;
a substantial and specific danger to public health or safety; or
a violation of law, rule, or regulation related to a Federal contract (including the competition for or
negotiation of a contract) or award.

In addition, the disclosure must also have been made to:
•
•
•
•
•
•
•

a member of Congress or a representative of a committee of Congress;
an inspector general;
the Government Accountability Office;
a federal employee responsible for contract or award oversight or management at the relevant agency;
an authorized official of the U.S. Department of Justice or other law enforcement agency;
a court or grand jury; or
a management official or other employee of the contractor, subcontractor, or recipient who has the
responsibility to investigate, discover, or address misconduct.

24

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence of
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal contract or
award.
The recipient must inform its employees in writing, in the predominant language of the workforce, of employee
whistleblower rights, protections and remedies under 41 U.S.C. § 4712.
Please see appendices in this manual addressing Whistleblower Protection for a full text of the “Enhancement of
contractor protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).

20. Mandatory Disclosure
Condition:
Recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as
applicable, all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the
awarded federal funding. Failure to make required disclosures can result in any of the remedies, including
suspension and debarment, described in 2 C.F.R. § 200.338.
Why this condition:
Federal regulations require recipients and subrecipients report all federal violations involving fraud, bribery, or
gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement and the
consequences of failing to report such violations to the COPS Office or pass-through entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations involving
fraud, bribery, or gratuity that may affect your federal award.

21. Conflict of Interest
Condition:
Recipients and subrecipients must disclose in writing to the COPS Office or pass-through entity, as applicable, any
potential conflict of interest affecting the awarded federal funding in 2 C.F.R. § 200.112.
Why this condition:
Recipients and subrecipients are required to use federal funding in the best interest of their award program. Any
decisions related to these funds must be free of hidden personal or organizational conflicts of interest, both in fact
and in appearance.

25

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

This means that recipients and subrecipients should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
•
•
•
•

an immediate family member
a partner
an organization in which they are serving as an officer, director, partner, or employee
any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient

This also means that recipients and subrecipients should avoid any action which might result in or create the
appearance of
•
•
•
•
•

using your official position for private gain;
giving special treatment to any person;
losing complete independence or objectivity;
making an official decision outside official channels; or
affecting negatively the confidence of the public in the integrity of the Federal Government or the program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential conflict of
interest that may affect your federal award.

22. Contract Provisions
Condition:
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under Federal
Awards). Please see appendices in the Award Owner’s Manual for a full text of the contract provisions.
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions in order
to standardize and strengthen oversight of all contracts made under federal awards. This provision protects the
public interest and ensures the proper management and use of federal funds as it relates to contracts entered into
by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the provisions
required in the appendices of the Award Owner’s Manual.

26

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

23. Restrictions on Internal Confidentiality Agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds
under this award, may require any employee or contractor to sign an internal confidentiality agreement or
statement that prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or
law enforcement representative of a federal department or agency authorized to receive such information.
Consolidated Appropriations Act, 2018, Public Law 115-141, Division E, Title VII, Section 743.
Why this condition:
Under section 743 of Division E, Title VII, of the Consolidated Appropriations Act, 2018 (Pub. L. 115-141)” neither
the recipient, subrecipient, nor any entity that receives a contract or subcontract with any funds under this or any
other Act may require its employees or contractors to sign an internal confidentiality agreement or statement
prohibiting or otherwise restricting their lawful reporting of waste, fraud, or abuse to an investigative or law
enforcement representative of a federal department or agency. This provision protects the public interest and
ensures the proper management and use of federal funds. This limitation is not intended, and shall not be
understood by the agency making this award, to contravene requirements applicable to Standard Form 312 (which
relates to classified information), Form 4414 (which relates to sensitive compartmented information), or any other
form issued by a federal department or agency governing the nondisclosure of classified information.
What you should do:
In accepting this award, the recipient
• represents that it neither requires nor has required internal confidentiality agreements or statements from
employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or restrict)
employees or contractors from reporting waste, fraud, or abuse as described above;
• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to
execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict),
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations of
award funds, will provide prompt written notification to the agency making this award, and will resume such
obligations only if expressly authorized to do so by that agency.
If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the recipient
• represents that it has or will determine that no other entity that the recipient proposes may or will receive
award funds (whether through a subaward, contract, or subcontract) either requires or has required internal
confidentiality agreements or statements from employees or contractors that currently prohibit or otherwise
restrict (or purport to prohibit or restrict) employees or contractors from reporting waste, fraud, or abuse as
described above;
• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to support
this representation;
• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that
receives funds under this award is or has been requiring its employees or contractors to execute agreements
or statements that prohibit or otherwise restrict (or purport to prohibit or restrict), reporting of waste, fraud,

27

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

or abuse as described above, it will immediately stop any further obligations of award funds to or by that
entity, will provide prompt written notification to the agency making this award, and will resume (or permit
resumption of) such obligations only if expressly authorized to do so by that agency.

24. Recipient Integrity and Performance Matters
Condition:
For awards over $500,000, the recipient agrees to comply with the following requirements of 2 C.F.R. Part 200,
Appendix XII to Part 200 – Award Term and Condition for Recipient Integrity and Performance Matters:
Reporting of Matters Related to Recipient Integrity and Performance
1. General Reporting Requirement
If the total value of your currently active awards, cooperative agreements, and procurement contracts
from all Federal awarding agencies exceeds $10,000,000 for any period of time during the period of
performance of this Federal award, then you as the recipient during that period of time must maintain
the currency of information reported to the System for Award Management (SAM) that is made
available in the designated integrity and performance system (currently the Federal Awardee
Performance and Integrity Information System (FAPIIS)) about civil, criminal, or administrative
proceedings described in paragraph 2. of this award term and condition. This is a statutory
requirement under section 872 of Public Law 110-417, as amended (41 U.S.C. 2313). As required by
section 3010 of Public Law 111-212, all information posted in the designated integrity and
performance system on or after April 15, 2011, except past performance reviews required for Federal
procurement contracts, will be publicly available.
2. Proceedings About Which You Must Report
Submit the information required about each proceeding that:
a. Is in connection with the award or performance of an award, cooperative agreement, or
procurement contract from the Federal Government;
b. Reached its final disposition during the most recent five year period; and
c. Is one of the following:
(1) A criminal proceeding that resulted in a conviction, as defined in paragraph 5. of this award
term and condition;
(2) A civil proceeding that resulted in a finding of fault and liability and payment of a monetary
fine, penalty, reimbursement, restitution, or damages of $5,000 or more;
(3) An administrative proceeding, as defined in paragraph 5. of this award term and condition,
that resulted in a finding of fault and liability and your payment of either a monetary fine or
penalty of $5,000 or more or reimbursement, restitution, or damages in excess of $100,000;
or
(4) Any other criminal, civil, or administrative proceeding if:
i. It could have led to an outcome described in paragraph 2.c.(1), (2), or (3) of this award
term and condition;
ii. It had a different disposition arrived at by consent or compromise with an
acknowledgment of fault on your part; and
iii. The requirement in this award term and condition to disclose information about the
proceeding does not conflict with applicable laws and regulations.

28

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

3.

4.

5.

Reporting Procedures
Enter in the SAM Entity Management area the information that SAM requires about each proceeding
described in paragraph 2. of this award term and condition. You do not need to submit the
information a second time under assistance awards that you received if you already provided the
information through SAM because you were required to do so under Federal procurement contracts
that you were awarded.
Reporting Frequency
During any period of time when you are subject to the requirement in paragraph 1. of this award term
and condition, you must report proceedings information through SAM for the most recent five year
period, either to report new information about any proceeding(s) that you have not reported
previously or affirm that there is no new information to report. Recipients that have Federal contract,
award, and cooperative agreement awards with a cumulative total value greater than $10,000,000
must disclose semiannually any information about the criminal, civil, and administrative proceedings.
Definitions
For purposes of this award term and condition:
a. Administrative proceeding means a nonjudicial process that is adjudicatory in nature in order to
make a determination of fault or liability (e.g., Securities and Exchange Commission
Administrative proceedings, Civilian Board of Contract Appeals proceedings, and Armed Services
Board of Contract Appeals proceedings). This includes proceedings at the Federal and State level
but only in connection with performance of a Federal contract or award. It does not include
audits, site visits, corrective plans, or inspection of deliverables.
b. Conviction, for purposes of this award term and condition, means a judgment or conviction of a
criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea,
and includes a conviction entered upon a plea of nolo contendere.
c. Total value of currently active awards, cooperative agreements, and procurement contracts
includes—
(1) Only the Federal share of the funding under any Federal award with a recipient cost share or
match; and
(2) The value of all expected funding increments under a Federal award and options, even if not
yet exercised.

Why this condition:
Under 2 C.F.R. § 200.210 (b) (1) (iii), recipients of awards in excess of $500,000 are required to report certain civil,
criminal, and administrative proceedings if they have active federal grants, cooperative agreements, or contracts
(or any combination of these) that total more than $10,000,000 during the COPS Office award period. The purpose
is to protect the public interest and to ensure proper management in federal activities by conducting business with
responsible parties.
What you should do:
If the total value of your active grants, cooperative agreements, and contracts from all federal awarding agencies
exceeds $10,000,000 during the COPS Office award period, then you must ensure that the proceedings described
in paragraph 2 of this award term that are reported in the System for Award Management (SAM) are current. The
information about the reported proceedings is made available in SAM via the designated integrity and
performance system (currently the Federal Awardee Performance and Integrity Information System (FAPIIS)).

29

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

During the award period, you must either report for the most recent five year period new information about any
proceeding(s) that you have not reported previously or affirm that there is no new information to report. You must
also disclose semiannually any information about criminal, civil, and administrative proceedings.

25. Compliance with 8 U.S.C. 1373
Condition:
Authority to obligate or expend contingent on compliance with 8 U.S.C. 1373
NOTE: This grant condition applies only to State or local government entities or to non-State or local government
entities that make subawards with these funds to a State or local government entity.
State or local government entity recipients of this award, and any subrecipient of this award at any tier that is an
entity of a State or of a unit of local government, may not obligate or expend award funds if – at the time of the
obligation or expenditure – the “program or activity” of the recipient funded in whole or in part with the award
funds (which includes any such program or activity of any subrecipient at any tier) is subject to any prohibitions or
restrictions on sending to, requesting or receiving from, maintaining, or exchanging information on citizenship or
immigration status as described in 8 U.S.C. 1373(a) or (b), including any prohibitions or restrictions imposed or
established by a State or local government entity or official.
A subrecipient of this award (at any tier) that is an entity of a State or of a unit of local government may not
obligate or expend award funds if – at the time of the obligation or expenditure – the “program or activity” of the
subrecipient (which includes any such program or activity of any subrecipient at any further tier) funded (in whole
or in part) with award funds is subject to any prohibitions or restrictions on sending to, requesting or receiving
from, maintaining, or exchanging information on citizenship or immigration status as described in 8 U.S.C. 1373(a)
or (b), including any prohibitions or restrictions imposed by a State or local government entity or official.
Any obligations or expenditures of a recipient or subrecipient that are impermissible under this condition shall be
unallowable costs for purposes of this award.
Rules of Construction/ For purposes of this condition, “program or activity” means what it means under section
606 of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d-4a).
Pursuant to 8 U.S.C. 1551 note, references to the Immigration and Naturalization Service in 8 U.S.C. 1373 are to be
read, as a legal matter, as references to particular components of the U.S. Department of Homeland Security.
Should any provision of a condition of this award be held to be invalid or unenforceable by its terms, then that
provision shall first be applied with a limited construction so as to give it the maximum effect permitted by law (to
any person or circumstance) under this award. Should it be held, instead, that a condition (or a provision thereof)
is of utter invalidity or unenforceability, such condition (or such provision) shall be deemed severable from this
award.
Any questions about the meaning or scope of this condition should be directed, prior to acceptance of this award,
to the Office of Community Oriented Policing Services Legal Division at 202-514-3750.

30

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Why this condition:
All FY 2018 State or local government recipients or subrecipients of COPS Office funding must comply with 8 U.S.C.
1373 throughout the life of the award.
What you should do:
State and local government entities that applied for FY 2018 COPS Office funding and non-State or local
government entities that applied to use FY 2018 COPS Office funding to make subawards to State or local
government entities were required to certify compliance with 8 U.S.C. 1373 to be eligible to submit an application
for funding. Compliance with 8 U.S.C. 1373 is also required throughout the active award period.
Any questions about the meaning or scope of this condition should be directed, prior to acceptance of this award,
to the Office of Community Oriented Policing Services Legal Division at 202.514.3750.

26. Computer Network Requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this
requirement limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any
other entity carrying out criminal investigations, prosecution, or adjudication activities. Consolidated
Appropriations Act, 2018, Public Law 115-141, Division B, Title II, Section 531.
Why this condition:
Section 531 of Division B, Title II, of the Consolidated Appropriations Act, 2018 (Pub. L. 115-141) prohibits the use
of federal funds to maintain or establish a computer network that does not block the viewing, downloading, and
exchanging of pornography. This provision protects the public interest in the proper management and use of
federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network blocks
pornography. This does not limit the use of funds for criminal investigations, prosecution or adjudication activities.

27. Contracts and/or MOUs with Other Jurisdictions
Condition:
Equipment, technology, training, vehicles, sworn law enforcement officer positions and civilian positions, awarded
must only be used for law enforcement activities or services that benefit your agency/taskforce and the population
that it serves. The items funded under a CAMP award cannot be utilized by other agencies/taskforces unless the
items benefit the population that your agency/taskforce serves.

31

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Why this condition:
The CAMP award is intended to benefit the communities within the recipient’s primary law enforcement
jurisdiction. Therefore, the recipient must use the CAMP award funding to benefit its own service population.
What you should do:
Officers funded under the CAMP award cannot provide contract law enforcement services to other agencies unless
they will directly benefit the recipient’s jurisdiction. For example, a sheriff’s department cannot use a CAMPfunded officer to provide contract law enforcement services to a neighboring county, but can use the CAMPfunded officer to provide direct law enforcement services to towns within its own county.

28. Criminal Intelligence Systems
Condition:
Recipients using CAMP funds to operate an interjurisdictional criminal intelligence system must comply with
operating principles of 28 C.F.R. Part 23. By signing the Certification of Review and Representation of Compliance
with Requirements in the application, the recipient assured the COPS Office that it will comply with the
requirements of 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an inter-jurisdictional
criminal intelligence system, you must comply with the operating principles found in 28 C.F.R. Part 23. An interjurisdictional criminal intelligence system is generally defined as a system that receives, stores, analyzes, and
exchanges or disseminates data regarding on-going pre-arrest criminal activities (examples of such activities
include, but are not limited to, loan sharking, drug or stolen property trafficking, gambling, extortion, smuggling,
bribery, and public corruption) and shares this data with other law enforcement jurisdictions. 28 C.F.R. Part 23
contains operating principles for these inter-jurisdictional criminal intelligence systems which protect individual
privacy and constitutional rights.
If your agency will use CAMP award funds simply to operate a single agency database (or other unrelated forms of
technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23 does not apply
to this award.
What you should do:
All CAMP recipients were required to agree to the Certification of Review of Criminal Intelligence Systems/28 C.F.R.
Part 23 as part of their application proposal so the COPS Office can track which agencies intend to use their award
funds to operate interjurisdictional criminal intelligence systems. If your agency intends to use award funds to
operate an interjurisdictional criminal intelligence system, you should have indicated this in your application and
certified your agency’s agreement to comply with the operating principles found at 28 C.F.R. Part 23. Your agency
now must comply with 28 C.F.R. Part 23 in operating the inter-jurisdictional criminal intelligence system funded
through your CAMP award.

32

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

29. Sole Source Justification
Condition:
Recipients who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $250,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a
written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item or service. 2 C.F.R. § 200.324(b)(2).
Why this condition:
In general, the recipients are required to procure funded items through open and free competition. However, in
some instances, recipients may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $250,000 and have already
determined that the award of a contract through a competitive process is unfeasible, you must provide a written
justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances exists::
•
•
•
•

Competition is determined inadequate after solicitation of a number of sources.
The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
The item/service is available only from one source.
The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.

The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be made to the general rule regarding competition. If
submitting a sole source justification request to the COPS Office, please use the format described in the “Sole
Source Justification fact sheet” in appendices of this manual..

30. Law Enforcement Information Sharing
Condition:
Recipients agree to share relevant law enforcement information collected as a result of CAMP funding with the
U.S. Department of Justice Organized Crime Drug Enforcement Task Force (OCDETF) Fusion Center.
Why this condition:
The CAMP award is intended to assist states in tackling their methamphetamine challenges. To coordinate rapid
and targeted responses to overdose events and to support investigative efforts, CAMP award recipients must
share information with federal, state, local, and tribal public safety partners. Sharing public safety data on drug
investigations, diversion reports, and changing local illicit drug supply can help inform public health preparedness
and response efforts.
What you should do:
CAMP award recipients must share all relevant law enforcement information with the OCDETF Fusion Center.
33

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

What are the specific rules regarding termination of award funding?
The COPS Office may suspend, in whole or in part, or terminate funding or impose other sanctions on a recipient
for the following reasons:
• Failure to substantially comply with the requirements or objectives of the Public Safety Partnership and
Community Policing Act of 1994, program guidelines, or other provisions of federal law
• Failure to make satisfactory progress toward the goals or strategies set forth in this application
• Failure to adhere to award agreement requirements or special conditions
• Proposing substantial plan changes to the extent that, if originally submitted, would have resulted in the
application not being selected for funding
• Failure to submit required or requested reports
• Filing a false statement or certification in this application or other report or document
• Other good cause shown
Prior to imposing sanctions, the COPS Office will provide reasonable notice to the recipient of its intent to impose
sanctions and will attempt to resolve the problem informally. Appeal procedures will follow those in the U.S.
Department of Justice regulations in 28 C.F.R. Part 18.
Awards terminated due to noncompliance with the federal statutes, regulations, or award terms and conditions
will be reported to the integrity and performance system accessible through SAM (currently FAPIIS).
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and any other remedy available by law.
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award.

Accepting the award
After you have reviewed the conditions of your CAMP award and your agency agrees with these conditions, you
are ready to accept the award. The Director of the COPS Office has signed the award document indicating approval
of your award, an obligation of federal funds to your organization, and our commitment to the award. As stated at
the beginning of this section, to officially begin your award and draw down your funds, the authorized officials (see
the Glossary of Terms in the appendices) of your agency must access www.cops.usdoj.gov to log in, review, and
electronically sign the award document with the award terms and conditions; the Financial Clearance
Memorandum that is incorporated by reference into the award document and, if applicable, the special award
conditions or high risk conditions in the award document supplement within 90 days of the date shown on the
award congratulatory letter. Please see the Agency Portal User Manual at
https://cops.usdoj.gov/pdf/2018AwardDocs/Agency_Portal_GrantsMgt_Manual.pdf for detailed instructions on
award acceptance.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the legal
recipient. COPS Office awards require that both the top law enforcement executive (e.g., chief of police, sheriff, or
34

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign the award
document. For non–law enforcement agencies (universities, etc.), the authorized officials are the programmatic
and financial officials who have the ultimate signatory authority to sign contracts on behalf of your organization.
Typically, these are the same executives named on your agency’s 2018 CAMP application. If one or both of these
individuals have changed, please complete a Change of Information (COI) form online at
https://cops.usdoj.gov/pdf/2018_Change_of_Info_508d_Form.pdf If you have any questions as to who should
sign the award, please contact your jurisdiction’s local legal counsel.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date on the
award congratulatory letter. Award funds will not be released until we have received your agency’s signed award
document, your budget has received final clearance, and any other relevant award conditions particular to your
agency have been satisfied. Failure to submit your signed electronically sign your award document within the 90day award acceptance period may result in your CAMP award being withdrawn and the funds deobligated without
additional notification. If your agency requires an extension for accepting the award beyond the 90-day acceptance
time-frame, you will be able to request an extension through the online system. Be sure to explain the
circumstances that prevent your agency from signing the award document within the 90-day period, and identify
the date by which the award document will be electronically signed. The COPS Office will review such requests on
a case-by-case basis. The COPS Office reserves the right to deny requests to extend the 90-day award acceptance
period. If you have any questions, please contact your COPS Office Grant Program Specialist or the COPS Office
Response Center at 800-421-6770.

35

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

II. Procurement Process
In general, award recipients are required to procure funded items through open and free competition when
feasible. For the purchase of equipment, technology, or services under a COPS Office award, the recipients must
follow their own policies and procedures on procurement as long as those requirements conform to the federal
procurement requirements set forth in 2 C.F.R. §§ 200.317 – 200.326.
As described in the award condition titled “Sole Source Justification” recipients are required to submit a sole
source justification (SSJ) request to the COPS Office for noncompetitive procurements in excess of $250,000 prior
prior to purchasing equipment, technology, or services; obligating funding for a contract; or entering into a
contract with award funds. If submitting a sole source justification request to the COPS Office, please use the
format described in the “Sole Source Justification Fact Sheet” in the appendices of this manual.
If you have any questions regarding the federal requirements that guide procurement procedures, please contact
your COPS Office Grant Program Specialist.
For more information about COPS Office programs and resources, please call the COPS Office Response Center at
800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

36

2018 COPS Office Anti‐Methamphetamine Program (CAMP) Award Owner’s Manual

III. Accessing Award Funds
This section provides answers to payment‐related questions, including all the information needed to set up your
payments. For assistance with financial management and award administration, please contact the COPS Office
Response Center at 800‐421‐6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one payment system available for accessing federal award funds—the Grant Payment Request
System (GPRS). GPRS is a web‐based system that enables recipients to use a secure Internet connection to request
funds. Approved payment requests will automatically be scheduled for payment by the United States Department
of the Treasury through electronic funds transfer (EFT). The Automated Clearing House (ACH) is the primary system
that agencies use for EFT. An award recipient will be able to review previous payment requests made since July
2009. For more information regarding GPRS, please go to https://ojp.gov/about/offices/ocfogprs.htm to view the
User Guide.

Setting up your account
How do we set up a new GPRS account?
If you are a new recipient to the COPS Office, your agency should determine which authorized employee(s) will be
responsible for requesting federal funds from your COPS Office awards through the GPRS system. The individual(s)
selected must click on the following link and register with the GPRS system to become a drawdown specialist for
your agency: https://grants.ojp.usdoj.gov/gprs/welcome. All individuals that need access to GPRS must register
separately and create their own unique GPRS username account, as these accounts are not meant to be shared.
Once you have been approved, you will receive an email containing a temporary password and information on
how to use GPRS. Please note that part of the verification process may involve outreach to your law enforcement
executive and/or government executive or other financial points of contact to validate the information that was
provided during the registration process.
Once you receive your temporary password, you should login to the GPRS website and change your temporary
password to a permanent password. If you ever have an issue regarding your GPRS password, you have the option
to utilize the “Forgot Password” link on the webpage. It will email you a new temporary password. If this does not
work, please contact the GMS Helpdesk (888‐549‐9901, option 3) for a password reset for GPRS with the username
you selected upon registration.
DOJ award recipients who already have active GPRS accounts for awards created in the OJP Grants Management
System (GMS) may be instructed to consolidate usernames once their COPS GPRS username is approved and
becomes active. For more information on GPRS username consolidation, please visit the following link:
https://ojp.gov/about/pdfs/gprsjobaid.pdf.

37

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

How do we add an award to an existing GPRS account?
If you are currently registered for an active COPS Office award username in GPRS and would like to add a recently
awarded COPS Office award to your existing COPS Office award username, contact the COPS Office GPRS
registration team via email at COPSGPRSRegistration@usdoj.gov and provide the following information:
•
•
•
•

User name (for COPS Office awards)
First/last name
Vendor number
Award number(s) to be added

How do we fill out the payment enrollment forms?
If you are a new award recipient to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/pdf/ach_form_new.pdf.
Prior to accessing your award funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001
Your agency must complete the “Payee/Company Information” section following the directions on the back of the
form and also provide the award number (printed on the award document). Next, your financial institution must
complete the “Financial Institution Information” section and have the appropriate financial official sign the form.
If you are already a COPS Office award recipient, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the new award as long as
your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH enrollment form
information, please call the COPS Office Response Center at 800-421-6770 and ask to speak with your state
assigned Financial Analyst.

When should Federal Financial Reports be filed?
Current regulations state that once you return a signed award document, your agency is required to submit a
Federal Financial Report (FFR) using Standard Form 425 (SF-425) at the end of every calendar quarter regardless of
award activity. This report should reflect actual expenditures and unliquidated obligations incurred by your agency
on a cumulative basis. You will not be able to make drawdowns from your GPRS account if the SF-425 report for
the most recent reporting quarter is not on file with the COPS Office by the deadline date. Recipients are
encouraged to submit their SF-425 reports via the Internet at https://portal.cops.usdoj.gov.”
For more information on how to complete and where to submit your quarterly SF-425, see the section of this
Award Owner’s Manual titled “Reporting Requirements.”
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that calendar
quarter. However, to receive actual payment, you must request it through GPRS.
38

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment to
ensure that federal cash on hand is the minimum that you need.
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the recipient
1.
2.
3.
4.

is unwilling or unable to attain project goals;
maintains excess cash on hand;
does not adhere to the terms and conditions of the award;
fails to submit reliable and/or timely reports.

How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements; however, your reimbursement
requests should cover a specific time frame and include only costs that were approved in the Financial Clearance
Memorandum (FCM). As a general guideline, most agencies request reimbursement on a monthly or quarterly
basis. Also, please note that a date range for a reimbursement request can only be used once.

Can we earn interest on our award funds?
For states, payments are governed by Treasury-State CMIA agreements and default procedures codified at 31
C.F.R. Part 205 ‘‘Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000 Overall
Disbursing Rules for All Federal Agencies.
For nonfederal entities other than states, payment methods must minimize the time between your drawdown of
federal funds and your payment of award costs to avoid earning excess interest on your award funds. You must
account for interest earned on advances of federal funds as follows:
• The Office of Management and Budget (OMB) uniform guidance at 2 C.F.R. § 200.305(b)(9) states that
interest earned on federal advance payments deposited in interest-bearing accounts up to $500 per year
may be retained by the nonfederal entity for administrative expenses.
• Any interest earned on federal advance payments deposited in interest-bearing accounts that is in excess of
$500 per year must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. For detailed information on remittance, please see the
appendices for a full text of the electronic medium remittance options.
• If you do not have access to an electronic medium option, then please make a check payable to “The
Department of Health and Human Services” and mail the check to Treasury-approved lockbox: HHS Program
Support Center, P.O. Box 530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a
payment by check to be applied to the appropriate Payment Management System (PMS) account).
39

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Please notify your COPS Office Staff Accountant in the COPS Office Finance Business Unit when any interest that is
earned is remitted to the Department of Health and Human Services, Payment Management System

Matching funds
Under CAMP, no local match is required. The COPS Office is funding 100 percent of the allowable items approved
in your FCM.
Please note: if the total cost for allowable items exceeds the approved budget, then the additional expenditures
are encouraged to be reported on the SF-425 as recipient share of expenditures.

40

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

IV. Financial Record Maintenance
Under the COPS Office CAMP award, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both federal
funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately account for
the funds awarded.
As required by 2 C.F.R. § 200.62 (Internal control over compliance requirements for federal awards), your
accounting system should be designed to provide reasonable assurance regarding the achievement of the
following objectives for federal awards:
• Transactions are properly recorded and accounted for in order to prepare reliable financial statements and
federal reports and to maintain accountability over assets.
• Transactions are executed in compliance with all applicable federal statutes, regulations, and the award
terms and conditions.
• Funds, property, and other assets are safeguarded against loss from unauthorized use or disposition.

What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and complete
disclosure of the financial activity under your CAMP award. Your accounting records should contain information
showing expenditures under the award and must be supported by items such as payroll records, time and
attendance records, cancelled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized purposes
only. Your agency will be responsible for refunding any unallowable expenses.

How long must records be kept?
All financial records and supporting documents associated with your CAMP award (including payroll, time and
attendance records, canceled checks, and purchase orders) must be retained for a period of three years from the
date of submission of the final expenditure report as stated in 2 CFR § 200.333 (Retention requirements for
records).
Your agency should maintain records so that you can identify them by award year or by fiscal year, whichever you
find more convenient. If any litigation, claim, negotiation, audit or other action involving these records has been
started before the end of the three-year period, the records should be kept until completion of the action. These
records should be easily located and should be properly protected against fire or other damage. Failure to
maintain adequate records to document award expenditures may result in a requirement to repay all federal funds
that cannot be supported with appropriate records.

41

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds received
under one project may not be used to support another project without specific written authorization from the
COPS Office, or in the case of an award from another agency, from both awarding agencies. Your accounting
systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the Comptroller
General of the United States, the COPS Office, and any entity designated by the COPS Office may access these
records for the purposes of conducting audits, site visits, or other examinations.

42

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

V. Federal Audit Requirements
In addition to oversight by the COPS Office, your award may be subject to an audit by independent examiners. The
two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice, Office of the Inspector
General (OIG) audits.

Single Audit Act (SAA) Requirements
What are the regulations governing SAA requirements?
The Single Audit Act (SAA) of 1984 established uniform guidelines for state and local governments receiving federal
financial assistance. The 1984 Act was amended in July 1996, was revised on June 27, 2003 and again on June 26,
2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and reporting
requirements. The Office of Management and Budget (OMB) issued final guidance for 2 C.F.R. Part 200—Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards (Uniform Guidance) on
December 26, 2013. This new guidance applies to all federal awards or funding increments awarded on or after
December 26, 2014, and provides additional guidelines regarding the implementation of SAA requirements. 2
C.F.R. Part 200, Subpart F – Audit Requirements, available at www.ecfr.gov/cgi-bin/textidx?tpl=/ecfrbrowse/Title02/2cfr200_main_02.tpl, establishes the requirements for organizational audits that
apply to COPS Office award recipients. Recipients must arrange for the required organization-wide (not award-byaward) audit in accordance with the requirements of Subpart F.

Who must have an SAA audit?
A recipient that expends $750,000 or more during the recipient’s fiscal year in federal awards must have a single
audit conducted in accordance with §200.514 Scope of audit except when it elects to have a program-specific audit
conducted in accordance with paragraph (c). An auditee may be a recipient, a subrecipient, or a vendor.
SAA audits are conducted annually unless a state or local government is required by constitution or statute, in
effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA audit is
to express opinions on the recipient’s financial statements, internal controls, major and nonmajor award
programs, and compliance with government laws and regulations. Single Audits may also address specific
compliance issues with respect to COPS Office award requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part, federal
agencies and pass-through entities must take appropriate action as provided in 2 C.F.R. §200.338 (Remedies for
noncompliance). See 2 C.F.R. §200.505.
These sanctions under §200.338 could include the following:
• Temporarily withhold cash payments pending correction of the deficiency by the nonfederal entity or more
severe enforcement action by the federal awarding agency or pass-through entity.
• Disallow (that is, deny both use of funds and any applicable matching credit for) all or part of the cost of the
activity or action not in compliance.
• Wholly or partly suspend or terminate the federal award.

43

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

• Initiate suspension or debarment proceedings as authorized under 2 C.F.R. part 180 and federal awarding
agency regulations (or, in the case of a pass-through entity, recommend such a proceeding be initiated by a
federal awarding agency).
• Withhold further federal awards for the project or program.
• Take other remedies that may be legally available.
Your SAA reports should not be sent to the COPS Office.
If the U.S. Department of Justice is your cognizant federal agency (see the Glossary of Terms in the appendices),
they should be sent to the Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between recipients and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits may be
directed to the COPS Office Response Center at 800-421-6770.

Office of Inspector General (OIG) recipient audits
What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office. The
primary objective of OIG recipient audits is to assess compliance with award terms and conditions. OIG audits are
designed to prevent fraud, waste, and abuse of federal funds. The OIG audit process promotes efficiency and
effectiveness in the administration and implementation of awards by evaluating compliance with the terms and
conditions of awards.

How are COPS Office awards selected for an OIG audit?
The OIG randomly selects awards to be audited or may conduct a COPS Office recipient audit in response to a
referral that the OIG believed warrants further evaluation. The OIG also surveys DOJ award-making agencies on an
annual basis to solicit input on suggested audit areas for the upcoming fiscal year. In most instances, however, the
OIG generally selects awards to be audited based on a number of factors, including the geographical distribution of
awards funded, award amount, population served, award status (active and expired), and type of award (hiring
and non-hiring). As such, the fact that a recipient has been selected for an OIG audit is not necessarily indicative of
a suspected concern or problem area.

44

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

What are the steps in an OIG audit?
The COPS Office Grant Monitoring Division’s Audit Liaison Section serves as the liaison between recipients and the
OIG’s Audit Division, which conducts the audit. The OIG steps in audit process will determine the interactions
between the OIG, the recipient, and the COPS Office Audit Liaison Section:
• Call for award data – The OIG requests award documentation from the COPS Office.
• Entrance conference – The OIG schedules to meet with recipient to gather documentation and
conduct audit.
• Draft audit report – The OIG reviews documentation and presents initial findings to the recipient and copies
the COPS Office. The COPS Office interacts with the recipient to coordinate any repayments, and/or policy or
procedure documents to be submitted to OIG before release of the final audit report.
• Final audit report – The OIG has completed its direct interaction with the recipient. The COPS Office directs
the recipient to formulate a Corrective Action Plan to address recommendations (findings). As each
recommendation is successfully addressed by the recipient, the COPS Office requests closure on the
recommendation.
• Closing the audit – When all recommendations have been closed, the COPS Office requests closure on the
audit from OIG and notifies the recipient that the audit is closed.
If you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division’s Audit
Liaison Section via the COPS Office Response Center at 800-421-6770. Questions and comments regarding the
administration of your COPS Office CAMP award, not specifically related to an audit, should be referred to your
COPS Office Grant Program Specialist.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
• Unallowable costs. Recipient incurred costs that were not approved in the original budget or a budget
modification, were in excess of the approved budget, or were charged to the award after the expiration date
and an award extension was not obtained.
• Unsupported costs. Specific award expenditures and reimbursements could not be supported by adequate
documentation (including but not limited to receipts or purchases orders), that may have been allowable
under the program, but for which no prior written approval was obtained from the COPS Office , or award
expenditures were in excess of actual approved award costs.
• Lack of complete/timely programmatic and financial reporting. Recipient failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.
• Funds to better use. Funds could be used more efficiently based on management actions such as reductions
in outlays; deobligation of funds; withdrawal; costs not incurred by implementing recommended
improvements; and any other identified savings.
• Questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted from a
violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.

45

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

• Policy and procedure. Weaknesses are identified in a recipient’s accounting practices, fiscal stewardship,
accuracy of data used in the development of the award applications, and/or inventory controls that led to the
recommendation cited in the audit. The recipient is required to develop or revise policies and/or procedures
consistent with their existing practices and submit to the COPS Office to forward to the OIG to close the
recommendation.
• Supplanting. Recipient could not document efforts to backfill vacant local sworn officer positions, or recipient
could not explain reductions in local law enforcement budget or in sworn officer positions during the award
period.
After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office will issue
a closure letter once all audit recommendations have been closed by the OIG. You must keep all documentation
related to the audit for a period of three years following the audit’s closure.

46

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

VI. Reporting Requirements
As part of CAMP, your agency will be required to submit quarterly Federal Financial Reports as well as quarterly
Programmatic Progress Reports. Awarded agencies should be prepared to track and report CAMP program award
funding separately from other funding sources (including other COPS Office and federal awards) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have financial internal
controls in place to monitor the use of CAMP funding and ensure that its use is consistent with the award terms
and conditions. Good stewardship in this area would include written accounting practices, use of an accounting
system that tracks all award drawdowns and expenditures, and has the ability to track when award-funded
positions are filled or vacant (including if the position was for a new hire or a rehire). Failure to submit complete
reports or submit them in a timely manner may result in the suspension and possible termination of your agency’s
COPS Office award funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports using Standard Form 425 (SF-425) within 30
days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end of the award
period. This report reflects the actual cumulative federal expenditures incurred during the funding period and the
remaining unobligated balance of federal funds. Under federal regulations, your agency is not permitted to draw
down federal funding for costs incurred after the official award end date; however, you will have a 90-day grace
period after the award end date during which you can drawdown funds for eligible expenditures incurred before
the award end date.

How do we file a Federal Financial Report (SF-425)?
All COPS Office award recipients are required to submit quarterly Federal Financial Reports using the SF-425.
Recipients are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in; once you are logged
in, select “Applications” from the agency portal menu, click on the “SF-425” icon, and follow the instructions to
complete and submit your reports. The online SF-425 requires the same reporting information as the paper
version. The use of this online application enables authorized users to view past SF-425s and allows them to file or
amend the SF-425 for the current quarter. Please see the Agency Portal User Manual at
https://cops.usdoj.gov/pdf/2018AwardDocs/Agency_Portal_GrantsMgt_Manual.pdf for detailed instructions on
federal financial reports.
If you do not have login access, you should contact your COPS Agency Portal Administrator to set up an account for
you. If you have a registered account but do not remember your password, you may reset your password by going
to the agency portal homepage in “Account Access,” entering your email address, and clicking on the “Forgot
Password” link. If you do not have your user name or password, please contact the COPS Office Response Center
by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or by email
at AskCopsRC@usdoj.gov.

When are Federal Financial Reports (SF-425) due?
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed in table 1 on page 48:
47

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Table 1. Due dates of SF-425s by quarter
Reporting quarter
January 1–March 31
April 1–June 30
July 1–September 30
October 1–December 31

SF-425 due date
April 30
July 30
October 30
January 30

For your initial SF-425 submission, determine when the most recent SF-425 reporting period ended and complete
an SF-425 to cover the period from the award start date to the end of that period. You are required to submit an
SF-425 even if you have not spent any money or incurred any costs during a reporting period. The due dates for
online filing of SF-425s are the same as for the submission of paper copies.

Example:
If your award start date is 09-01-18 and the current date is 11-15-18, then your first SF-425 would be due no later
than 10-30-18 and will cover the period 09-01-18 (award start date) through 09-30-18 (end of the initial reporting
quarter for this award). This SF-425 must be on file with the COPS Office before the submission deadline so that
you can avoid being delinquent and can successfully complete a drawdown of funds through GPRS (submit report
as soon as you accept the award and have access to the COPS Agency Portal).
Awardees who do not submit SF-425s by the due date each quarter will be unable to draw down award funds until
the report has been successfully submitted. The payment system contains a function which checks for SF-425
delinquency and will reject a drawdown attempt if the SF-425 is not up to date. Subsequent email, fax, and/or hard
copy reminders may be sent to the awardee if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov or contact the COPS
Office Response Center by phone at 800-421-6770 or by email at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800-421-6770
or by email at AskCopsRC@usdoj.gov and ask to be connected with the staff accountant that is assigned to your
state or review the “Helpful Hints Guide for Completing the Federal Financial Report (SF-425)” at
www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of Justice
Programs monitor the financial aspects of your agency’s award through financial reports, on-site visits, officebased award reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests, and special
request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be submitted
directly to the COPS Office through the “Account Access” link of the COPS Office website at www.cops.usdoj.gov.

48

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the “Account Access” tab at the top
right-hand side of the page. Once you are logged in, select “Applications” from the agency portal menu, click on
the “Progress Report” icon, and follow the instructions to complete your report. Please see the Agency Portal User
Manual at https://cops.usdoj.gov/pdf/2018AwardDocs/Agency_Portal_GrantsMgt_Manual.pdf for detailed
instructions on federal financial reports.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account for you.
If you have a registered account but do not remember your password, you may reset your password by going to
the agency portal homepage at https://portal.cops.usdoj.gov and enter your email address, and click on the
“Forgot Password” link. If you do not have your user name or password, please contact the COPS Office Response
Center by phone at 800-421-6770 (from Monday through Friday between 9:00 a.m. and 5:00 p.m. Eastern time) or
by email at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting your
quarterly Program Progress Report will be sent electronically in January/April/July/October, covering activities for
the preceding calendar quarter. Notification for submitting your Final Program Progress (Closeout) Report will be
sent to your agency in the month following your award end date.

When are Program Progress Reports due?
Program Progress Reports for COPS Office awards must be submitted every quarter and no later than 30 days after
the last day of each reporting quarter, as detailed below:
Table 2. Due dates of Program Progress Reports by quarter
Program Progress Report due date
April 30
July 30
October 30
January 30

Reporting quarter
January 31–March 31
April 1–June 30
July 1–September 30
October 1–December 31

What kind of information will these reports require?
They will request information about the status of your agency’s hiring or rehiring of additional career law
enforcement officers and your award-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Recipients may need to make a change or may be asked by a subsequent COPS Office reviewer to make a
correction to a submission. The recipient can update the submission by logging on to the COPS Office website or by
calling the COPS Office Progress Report Team at 800-659-7379.

49

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom of
Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS Office
Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of this award
may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes the opportunity to
provide assistance regarding the implementation of award provisions to help ensure that federal award funds are
spent responsibly. As such, the following contacts are provided to address noncompliance and technical assistance
issues:
• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of the
Inspector General (OIG) at https://oig.justice.gov/hotline/index.htm, OIG.hotline@usdoj.gov or 800-8694499.
• If you suspect award violations (not criminal in nature) related to the award conditions listed in this manual,
please contact the COPS Office Grant Monitoring Division at 202-514-9202.
• If you have any questions or need assistance regarding your award, please contact your COPS Office Grant
Program Specialist via the COPS Office Response Center at 800-421-6770.

50

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

VII. When the Award Period Has Ended
At the end of your agency’s CAMP award period, the COPS Office is responsible for the closeout of your award. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of the
financial and programmatic requirements of the award.
After the end of the award period, your agency will be asked to submit a Final Federal Financial Report (SF-425)
and any applicable final programmatic progress reports.

Final Federal Financial Report (SF-425)
The final Federal Financial Report (SF-425) for your award is due to the COPS Office no later than 90 days after the
end date of the award period. To avoid being delinquent and having your funds frozen, you must submit an SF-425
report within the 30 day grace period, even if your final SF-425 is not due yet. You can revise that report to reflect
your final actual costs and revise the status as final no later than 90 days after the end date of the award period.
The final report should reflect the total amount of allowable federal expenditures that were incurred during the
life of the award, as well as the amount of unobligated funds remaining, if any. The federal funds expended should
reflect only the actual allowable costs incurred relative to the specific program requirements for that award. In
addition, once you have completed your final drawdown, this report should reconcile with the total amount of
federal funds drawn down by your agency. The final SF-425 should also include the required minimum total
amount of local (recipient) cash match contributed, if applicable.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period. Obligated
funds cover monies spent and expenses for all approved items in the FCM that your agency has incurred but not
yet paid. Your agency has up to 90 days after the end of the award period to request reimbursement for funds
obligated.
Please be advised that 2 CFR §200.343(a) requires recipients to submit final SF-425s and 2 CFR § 200.343(b)
requires recipients to draw down the final reimbursement for expended funds within 90 days after the expiration of
the award. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award period
due to an overestimate of item costs during the award period. Your agency should review its records carefully to
ensure that it draws down and expends only the amount required for actual costs incurred during the award
period. Any excess unobligated or unspent funds should remain in your account, and will be deobligated during the
closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the COPS
Office and asked to complete it. This report will serve as your agency’s final programmatic report on the award,
and the information your agency provides in this report will be used to make a final assessment of your award
progress.
51

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Equipment disposition
Each recipient must use any equipment funded through a COPS Office award for approved award-related purposes
and must retain the equipment for the life of the award. After the conclusion of the award period, property
records must be maintained by the recipient. The records should include a description of the property; a serial
number or other identification number; the source of the property; the name of the person or entity that holds the
title; the acquisition date and cost of the property; the percentage of federal participation in the cost of the
property; the location, use, and condition of the property; and any ultimate disposition data, including the date of
disposal and sale price of the property. A control system must be developed to ensure adequate safeguards to
prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of less than $5,000 or less may be retained, sold, or
otherwise disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and the
awarding agency is entitled to an amount calculated by multiplying the current market value or proceeds from sale
by the awarding agency’s federal share of the equipment.
For more information, please see 2 C.F.R. § 200.313.

52

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

VIII. Conclusion
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding CAMP and the materials we have developed for its administration. If
you have specific comments regarding this manual or have any questions about your award, please call the COPS
Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the COPS
Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that ban text
messaging while driving and to establish workplace safety policies to decrease crashes caused by distracted
drivers.
In addition, pursuant to Executive Order 13043, “Increasing Seat Belt Use in the United States,” the COPS Office
encourages recipients of U.S. Department of Justice funds to adopt and enforce on-the-job seat belt policies and
programs for their employees when operating company-owned, rented, or personally owned vehicles.

53

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendices
Appendix A. List of source documents
A. Primary sources
Public Safety Partnership and Community Policing Act of 1994, 34 U.S.C. § 10381 et seq.

B. Secondary sources
Code of Federal Regulations (C.F.R.) / Office of Management and Budget (OMB):
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activity of State and Local Officers or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “New Restrictions on Lobbying”
31 C.F.R. Part 205,”Rules and Procedures for Efficient Federal-State Funds Transfers”
OMB Circular A-129, ”Policies for Federal Credit Programs and Non-Tax Receivables”
48 C.F.R. Part 31 (Federal Acquisition Regulation), “Contract Cost Principles and Procedures”

Executive orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

54

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix B. Assurances and Certifications
U.S. Department of Justice Certified Standard Assurances
On behalf of the Applicant, and in support of this application for a grant or cooperative agreement, I certify under
penalty of perjury to the U.S. Department of Justice ("Department"), that all of the following are true and correct:
1.

2.

3.

4.

5.

I have the authority to make the following representations on behalf of myself and the Applicant. I understand
that these representations will be relied upon as material in any Department decision to make an award to the
Applicant based on its application.
I certify that the Applicant has the legal authority to apply for the federal assistance sought by the application,
and that it has the institutional, managerial, and financial capability (including funds sufficient to pay any
required non-federal share of project costs) to plan, manage, and complete the project described in the
application properly.
I assure that, throughout the period of performance for the award (if any) made by the Department based on
the application—
A. the Applicant will comply with all award requirements and all federal statutes and regulations applicable
to the award;
B. the Applicant will require all subrecipients to comply with all applicable award requirements and all applicable federal statutes and regulations; and
C. the Applicant will maintain safeguards to address and prevent any organizational conflict of interest, and
also to prohibit employees from using their positions in any manner that poses, or appears to pose, a personal or financial conflict of interest.
The Applicant understands that the federal statutes and regulations applicable to the award (if any) made by
the Department based on the application specifically include statutes and regulations pertaining to civil rights
and nondiscrimination, and, in addition—
A. the Applicant understands that the applicable statutes pertaining to civil rights will include section 601 of
the Civil Rights Act of 1964 (42 U.S.C. § 2000d); section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §
794); section 901 of the Education Amendments of 1972 (20 U.S.C. § 1681); and section 303 of the Age
Discrimination Act of 1975 (42 U.S.C. § 6102);
B. the Applicant understands that the applicable statutes pertaining to nondiscrimination may include section 809(c) of Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. § 10228(c)); section 1407(e) of the Victims of Crime Act of 1984 (34 U.S.C. § 20110(e)); section 299A(b) of the Juvenile
Justice and Delinquency Prevention Act of 2002 (34 U.S.C. § 11182(b)); and that the grant condition set
out at section 40002(b)(13) of the Violence Against Women Act (34 U.S.C. § 12291(b)(13)), which will apply to all awards made by the Office on Violence Against Women, also may apply to an award made otherwise;
C. the Applicant understands that it must require any subrecipient to comply with all such applicable statutes (and associated regulations); and
D. on behalf of the Applicant, I make the specific assurances set out in 28 C.F.R. §§ 42.105 and 42.204.
The Applicant also understands that (in addition to any applicable program-specific regulations and to applicable federal regulations that pertain to civil rights and nondiscrimination) the federal regulations applicable to
the award (if any) made by the Department based on the application may include, but are not limited to, 2
C.F.R. Part 2800 (the DOJ "Part 200 Uniform Requirements") and 28 C.F.R. Parts 22

55

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

(confidentiality -research and statistical information), 23 (criminal intelligence systems), 38 (regarding faith-based
or religious organizations participating in federal financial assistance programs), and 46 (human subjects
protection).
6.

7.

8.

9.

I assure that the Applicant will assist the Department as necessary (and will require subrecipients and contractors to assist as necessary) with the Department's compliance with section 106 of the National Historic Preservation Act of 1966 (54 U.S.C. § 306108), the Archeological and Historical Preservation Act of 1974 (54 U.S.C. §§
312501-312508), and the National Environmental Policy Act of 1969 (42 U.S.C. §§ 4321-4335), and 28 C.F.R.
Parts 61 (NEPA) and 63 (floodplains and wetlands).
I assure that the Applicant will give the Department and the Government Accountability Office, through any
authorized representative, access to, and opportunity to examine, all paper or electronic records related to
the award (if any) made by the Department based on the application.
I assure that, if the Applicant is a governmental entity, with respect to the award (if any) made by the Department based on the application—
A. it will comply with the requirements of the Uniform Relocation Assistance and Real Property Acquisitions
Act of 1970 (42 U.S.C. §§ 4601-4655), which govern the treatment of persons displaced as a result of federal and federally-assisted programs; and
B. it will comply with requirements of 5 U.S.C. §§ 1501-1508 and 7324-7328, which limit certain political activities of State or local government employees whose principal employment is in connection with an activity financed in whole or in part by federal assistance.
If the Applicant applies for and receives an award from the Office of Community Oriented Policing Services
(COPS Office), I assure that as required by 34 U.S.C. § 10382(c)(11), it will, to the extent practicable and consistent with applicable law—including, but not limited to, the Indian Self-Determination and Education Assistance Act—seek, recruit, and hire qualified members of racial and ethnic minority groups and qualified women
in order to further effective law enforcement by increasing their ranks within the sworn positions, as provided
under 34 U.S.C. § 10382(c)(11).

I acknowledge that a materially false, fictitious, or fraudulent statement (or concealment or omission of a material
fact) in this certification, or in the application that it supports, may be the subject of criminal prosecution
(including under 18 U.S.C. §§ 1001 and/or 1621, and/or 34 U.S.C. §§ 10271-10273), and also may subject me and
the Applicant to civil penalties and administrative remedies for false claims or otherwise (including under 31 U.S.C.
§§ 3729-3730 and 3801-3812). I also acknowledge that the Department’s awards, including certifications provided
in connection with such awards, are subject to review by the Department, including by its Office of the Inspector
General.

Signature of Law Enforcement Executive/Agency Executive

Date

(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)
56

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

U.S. Department of Justice Certifications Regarding Lobbying; Debarment, Suspension
and Other Responsibility Matters; and Drug-Free Workplace Requirements
Applicants should refer to the regulations cited below to determine the certification to which they are required to
attest. Applicants should also review the instructions for certification included in the regulations before completing
this form. The certifications shall be treated as a material representation of fact upon which reliance will be placed
when the U.S. Department of Justice (“Department”) determines to award the covered transaction, grant, or
cooperative agreement.
1.

2.

LOBBYING
As required by 31 U.S.C. § 1352, as implemented by 28 C.F.R. Part 69, the Applicant certifies and assures (to
the extent applicable) the following:
(a) No Federal appropriated funds have been paid or will be paid, by or on behalf of the Applicant, to any
person for influencing or attempting to influence an officer or employee of any agency, a Member of
Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with the making of any Federal grant, the entering into of any cooperative agreement, or the extension, continuation, renewal, amendment, or modification of any Federal grant or cooperative
agreement;
(b) If the Applicant’s request for Federal funds is in excess of $100,000, and any funds other than Federal
appropriated funds have been paid or will be paid to any person for influencing or attempting to influence an officer or employee of any agency, a member of Congress, an officer or employee of Congress, or an employee of a member of Congress in connection with this Federal grant or cooperative
agreement, the Applicant shall complete and submit Standard Form - LLL, “Disclosure of Lobbying
Activities” in accordance with its (and any DOJ awarding agency’s) instructions; and
(c) The Applicant shall require that the language of this certification be included in the award documents
for all subgrants and procurement contracts (and their subcontracts) funded with Federal award
funds and shall ensure that any certifications or lobbying disclosures required of recipients of such
subgrants and procurement contracts (or their subcontractors) are made and filed in accordance with
31 U.S.C. § 1352.
DEBARMENT, SUSPENSION, AND OTHER RESPONSIBILITY MATTERS
A. Pursuant to Department regulations on nonprocurement debarment and suspension implemented at 2
C.F.R. Part 2867, and to other related requirements, the Applicant certifies, with respect to prospective
participants in a primary tier “covered transaction,” as defined at 2 C.F.R. § 2867.20(a), that neither it nor
any of its principals—
(a) is presently debarred, suspended, proposed for debarment, declared ineligible, sentenced to a denial
of Federal benefits by a State or Federal court, or voluntarily excluded from covered transactions by
any Federal department or agency;
(b) has within a three-year period preceding this application been convicted of a felony criminal violation
under any Federal law, or been convicted or had a civil judgment rendered against it for commission
of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a
public (Federal, State, tribal, or local) transaction or private agreement or transaction; violation of
Federal or State antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion or receiving stolen

57

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

3.

4.

property, making false claims, or obstruction of justice, or commission of any offense indicating a lack
of business integrity or business honesty that seriously and directly affects its (or its principals’) present responsibility;
(c) is presently indicted for or otherwise criminally or civilly charged by a governmental entity (Federal,
State, tribal, or local) with commission of any of the offenses enumerated in paragraph (b) of this certification; and/or
(d) has within a three-year period preceding this application had one or more public transactions (Federal, State, tribal, or local) terminated for cause or default.
B. Where the Applicant is unable to certify to any of the statements in this certification, it shall attach an explanation to this application. Where the Applicant or any of its principals was convicted, within a threeyear period preceding this application, of a felony criminal violation under any Federal law, the Applicant
also must disclose such felony criminal conviction in writing to the Department (for OJP Applicants, to OJP
at Ojpcompliancereporting@usdoj.gov; for OVW Applicants, to OVW at OVW.GFMD@usdoj.gov; or for
COPS Applicants, to COPS at AskCOPSRC@usdoj.gov), unless such disclosure has already been made.
FEDERAL TAXES
A. If the Applicant is a corporation, it certifies either that (1) the corporation has no unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have
lapsed, that is not being paid in a timely manner pursuant to an agreement with the authority responsible
for collecting the tax liability, or (2) the corporation has provided written notice of such an unpaid tax liability (or liabilities) to the Department (for OJP Applicants, to OJP at Ojpcompliancereporting@usdoj.gov;
for OVW Applicants, to OVW at OVW.GFMD@usdoj.gov; or for COPS Applicants, to COPS at
AskCOPSRC@usdoj.gov).
B. Where the Applicant is unable to certify to any of the statements in this certification, it shall attach an explanation to this application.
DRUG-FREE WORKPLACE (GRANTEES OTHER THAN INDIVIDUALS)
As required by the Drug-Free Workplace Act of 1988, as implemented at 28 C.F.R. Part 83, Subpart F, for grantees, as defined at 28 C.F.R. §§ 83.620 and 83.650:
A. The Applicant certifies and assures that it will, or will continue to, provide a drug-free workplace by—
(a) Publishing a statement notifying employees that the unlawful manufacture, distribution, dispensing,
possession, or use of a controlled substance is prohibited in its workplace and specifying the actions
that will be taken against employees for violation of such prohibition;
(b) Establishing an on-going drug-free awareness program to inform employees about—
(1) The dangers of drug abuse in the workplace;
(2) The Applicant’s policy of maintaining a drug-free workplace;
(3) Any available drug counseling, rehabilitation, and employee assistance programs; and
(4) The penalties that may be imposed upon employees for drug abuse violations occurring inthe
workplace;
(c) Making it a requirement that each employee to be engaged in the performance of the award be given
a copy of the statement required by paragraph (a);
(d) Notifying the employee in the statement required by paragraph (a) that, as a condition of employment under the award, the employee will—
(1) Abide by the terms of the statement; and
(2) Notify the employer in writing of the employee’s conviction for a violation of a criminal drug statute occurring in the workplace no later than five calendar days after such conviction;

58

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

5.

(e) Notifying the Department, in writing, within 10 calendar days after receiving notice under subparagraph (d)(2) from an employee or otherwise receiving actual notice of such conviction. Employers of
convicted employees must provide notice, including position title of any such convicted employee to
the Department, as follows:
For COPS award recipients - COPS Office, 145 N Street, NE, Washington, DC, 20530;
For OJP and OVW award recipients - U.S. Department of Justice, Office of Justice Programs,
ATTN: Control Desk, 810 7th Street, N.W., Washington, D.C. 20531.
Notice shall include the identification number(s) of each affected award;
(f) Taking one of the following actions, within 30 calendar days of receiving notice under subparagraph
(d)(2), with respect to any employee who is so convicted:
(1) Taking appropriate personnel action against such an employee, up to and including termination,
consistent with the requirements of the Rehabilitation Act of 1973, as amended; or
(2) Requiring such employee to participate satisfactorily in a drug abuse assistance or rehabilitation
program approved for such purposes by a Federal, State, or local health, law enforcement, or
other appropriate agency; and
(g) Making a good faith effort to continue to maintain a drug-free workplace through implementation of
paragraphs (a), (b), (c), (d), (e), and (f).
COORDINATION REQUIRED UNDER PUBLIC SAFETY AND COMMUNITY POLICING PROGRAMS
As required by the Public Safety Partnership and Community Policing Act of 1994, at 34 U.S.C. § 10382(c)(5), if
this application is for a COPS award, the Applicant certifies that there has been appropriate coordination with
all agencies that may be affected by its award. Affected agencies may include, among others, Offices of the
United States Attorneys; State, local, or tribal prosecutors; or correctional agencies.

I acknowledge that a materially false, fictitious, or fraudulent statement (or concealment or omission of a material
fact) in this certification, or in the application that it supports, may be the subject of criminal prosecution
(including under 18 U.S.C. §§ 1001 and/or 1621, and/or 34 U.S.C. §§ 10271-10273), and also may subject me and
the Applicant to civil penalties and administrative remedies for false claims or otherwise (including under 31 U.S.C.
§§ 3729-3730 and 3801-3812). I also acknowledge that the Department’s awards, including certifications provided
in connection with such awards, are subject to review by the Department, including by its Office of the Inspector
General.

Signature of Law Enforcement Executive/Agency Executive

Date

(For your electronic signature, please type in your name)

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)

59

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix C. Community Policing Defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use of
partnerships and problem-solving techniques, to proactively address the immediate conditions that give rise to
public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1.
2.
3.

Community partnerships
Organizational transformation
Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the individuals
and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages interactive
partnerships with relevant stakeholders. The range of potential partners is large, and these partnerships can be
used to accomplish the two interrelated goals of developing solutions to problems through collaborative problem
solving and improving public trust. The public should play a role in prioritizing and addressing public safety
problems.

Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify community
concerns and offer alternative solutions. Examples of agencies include legislative bodies, prosecutors, probation
and parole departments, public works departments, neighboring law enforcement agencies, health and human
services departments, child support services, ordinance enforcement, and schools.

Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal and
informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource for
identifying community concerns. These factions of the community can be engaged in achieving specific goals at
town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the community,
and team beat assignments.

Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its behalf
can be powerful partners. These groups often work with or are composed of individuals who share common
interests and can include such entities as victims groups, service clubs, support groups, issue groups, advocacy
groups, community development corporations, and the faith community.

60

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Institutions of higher education
Institutions of higher education create communities of students, professors, and personnel that are important
stakeholders. The institutions can also provide resources to law enforcement agencies by assisting with
communication strategies, facilitation of community meetings, data analysis, and research.

Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners because they
often bring considerable resources to bear in addressing problems of mutual concern. Businesses can help identify
problems and provide resources for responses, often including their own security technology and community
outreach. The local chamber of commerce and visitor centers can also assist in disseminating information about
police-business partnerships and initiatives, and crime prevention practices.

Media
The media represent a powerful mechanism by which to communicate with the community. They can assist with
publicizing community concerns and available solutions, such as services from government or community agencies
or new laws or codes that will be enforced. In addition, the media can have a significant impact on public
perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed and how the
infrastructure can be changed to support the philosophical shift behind community policing. It encourages the
application of modern management practices to increase efficiency and effectiveness. Community policing
emphasizes changes in organizational structures to institutionalize its adoption and infuse it throughout the entire
department, including the way it is managed and organized, its personnel, and its technology.

Agency management
Under the community policing model, police management infuses community policing ideals throughout the
agency by making a number of critical changes in climate and culture, leadership, formal labor relations,
decentralized decision-making and accountability, strategic planning, policing and procedures, organizational
evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem solving
and partnerships. Formal organizational changes should support the informal networks and communication that
take place within agencies to support this orientation.

61

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement community
policing and they use their position to influence and educate others about it. Leaders, therefore, must constantly
emphasize and reinforce community policing’s vision, values, and mission within their organization and support
and articulate a commitment to community policing as the predominant way of doing business.
Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must be a part of
the process and function as partners in the adoption of the community policing philosophy. Including labor groups
in agency changes can ensure support for the changes that are imperative to community policing implementation.
Decision-making
Community policing calls for decentralization both in command structure and decision-making. Decentralized
decision-making allows front-line officers to take responsibility for their role in community policing. When an
officer is able to create solutions to problems and take risks, he or she ultimately feels accountable for those
solutions and assumes a greater responsibility for the well-being of the community. Decentralized decision-making
involves flattening the hierarchy of the agency, increasing tolerance for risk taking in problem-solving efforts, and
allowing officers discretion in handling calls. In addition, providing sufficient authority to coordinate various
resources to attack a problem and allowing officers the autonomy to establish relationships with the community
will help define problems and develop possible solutions.
Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan is to
have value, the members of the organization should be well-versed in it and be able to give examples of their
efforts that support the plan. Components such as the organization’s mission and values statement should be
simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure that
community policing principles and practices have an effect on activities on the street. Problem solving and
partnerships, therefore, should become institutionalized in policies, along with corresponding sets of procedures,
where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime rates)
community policing calls for a broadening of police outcome measures to include such things as greater
community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality of life.
Community policing calls for a more sophisticated approach to evaluation—one that looks not only at measured
outcomes, but also at how feedback information is used.

62

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Transparency
Community policing involves decision-making processes that are more open than traditional policing. If the
community is to be a full partner, the department needs mechanisms for readily sharing relevant information on
crime and social disorder problems and police operations with the community.
Organizational structure
It is important that the organizational structure of the agency ensure that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments, the
development of officers who are generalists, and using special units appropriately.
Geographic deployment of patrol officers and specialized components
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods or
areas. Geographic deployment of patrol officers and specialized components can help enhance customer service
and facilitate more contact between police and citizens, thus establishing strong relationships and mutual
accountability. Patrol beat boundaries should be aligned to neighborhood boundaries to enhance officers’
understanding of communities within their patrol areas and to build trust within the community. Other community
policing partners should become familiar with both the patrol officers and community policing officers assigned
within each patrol beat to coordinate government and nongovernment community policing activities.
Despecialization
To achieve community policing goals, the culture of policing should strive to have officers have to be able to
handle multiple responsibilities and take a team approach to collaborative problem solving and partnering with the
community. Community policing encourages its adoption agency-wide, not just by special units, although there
may be a need for specialist units that are tasked with identifying and solving particularly complex problems or
managing complex partnerships.
Resources (time, finances, and people)
Agencies have to devote the necessary human and financial resources and the investment of time to support
community policing to ensure that problem-solving efforts are robust and that partnerships are sustained and
effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an agency
including recruitment, hiring, selection, and retention of all law enforcement agency staff, from sworn officers to
civilians and volunteers. Personnel evaluations, supervision, and training must also be aligned with the agencies’
community policing values.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment, selection,
and hiring processes. Job descriptions should recognize community policing and problem-solving responsibilities
and encourage the recruitment of officers who have a spirit of service, not just a spirit of adventure. A community

63

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

policing agency must also thoughtfully examine where it looks for recruits, whom it is recruiting and hiring, and
what is being tested. Agencies are also encouraged to seek community involvement in this process through the
identification of competencies and participation in review boards.
Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are incorporated
into job descriptions. Performance, reward, and promotional procedures should support sound problem-solving
activities, proactive policing, community collaboration, and citizen satisfaction with police services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics. It
also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify and
correct conditions that could lead to crime, raise public awareness, and engage the community in finding solutions
to problems. Field training officers and supervisors need to learn how to encourage problem solving and help
officers learn from other problem-solving initiatives. Until community policing is institutionalized within the
organization, training in its fundamental principles will need to take place regularly.

Information technology systems
Community policing is highly information-intensive, and technology plays a central role in providing ready access to
quality information. Accurate and timely information makes problem-solving efforts more effective and ensures
that officers are informed about the crime and community conditions of their patrol beat. In addition,
technological enhancements can greatly assist with accessing information to provide vital resources, improving
two-way communication with citizens, and developing agency accountability systems and performance outcome
measures.
Communication / access to data
Technology provides agencies with an important forum by which to communicate externally with the public and
internally within their organization. To communicate with the public, community policing encourages agencies to
develop two-way communication systems through the Internet that allow for online reports; reverse 911; email
alerts; Internet social media discussion forums; and feedback on interactive applications (such as surveys and
geographical information), thereby creating open, ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters, email and
enhanced incident reporting, dispatch functions, and communications interoperability with other entities for more
efficient operations. Community policing also encourages the use of technology to develop accountability and
performance measurement systems that are timely and contain accurate metrics and a broad array of measures
and information.
Community policing encourages the use of technology to provide officers with ready access to timely information
on crime and community characteristics within their beats, either through laptop computers in their patrol cars or
through personal data devices. In addition, technology can support crime/problem analysis functions by enabling
agencies to gather more detailed information about offenders, victims, crime locations, and quality-of-life
concerns, and to further enhance analysis.
64

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

SAFECOM guidance
The U.S. Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants. The guidance
provides recommendations to award recipients seeking funding for interoperable emergency communications
projects, including allowable costs, items to consider when funding emergency communications projects, awards
management best practices for emergency communications awards, and information on standards that ensure
greater interoperability. The guidance is intended to ensure that federally funded investments are compatible and
support national goals and objectives for improving interoperability nationwide. Recipients (including subrecipients) that are using CAMP funds to support emergency communications activities should comply with the
latest version of SAFECOM Guidance, including provisions on technical standards that ensure and enhance
interoperable communications. The most recent version of SAFECOM guidance is available at
www.safecomprogram.gov/grant/Default.aspx.
Quality and accuracy of data
Information is only as good as its source; therefore, it is not useful if it is of questionable quality and accuracy.
Community policing encourages agencies to put safeguards in place to ensure that information from various
sources is collected in a systematic fashion and entered into central systems that are linked to one another and
checked for accuracy so that it can be used effectively for strategic planning, problem solving, and performance
measurement.

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop solutions
to the immediate underlying conditions contributing to public safety problems. Problem solving must be infused
into all police operations and guide decision-making efforts. Agencies are encouraged to think innovatively about
their responses and view making arrests as only one of a wide array of potential responses. A major conceptual
vehicle for helping officers to think about problem solving in a structured and disciplined way is the SARA
(scanning, analysis, response, and assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine the
scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders for the
selected problem is typically identified in this phase. A problem can be thought of as two or more incidents similar
in one or more ways and that is of concern to the police and the community. Problems can be a type of behavior, a
place, a person or persons, a special event or time, or a combination of any of these. The police, with input from
the community, should identify and prioritize concerns.

65

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an understanding of
the dynamics of the problem, develop an understanding of the limits of current responses, establish correlation,
and develop an understanding of cause and effect. As part of the analysis phase, it is important to find out as much
as possible about each aspect of the crime triangle by asking who?, what?, when?, where?, how?, why?, and why
not? about the victim, offender, and crime location.

Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an identified
problem by searching for strategic responses that are both broad and uninhibited. The response should follow
logically from the knowledge learned during the analysis and should be tailored to the specific problem. The goals
of the response can range from totally eliminating the problem through substantially reducing the problem or
reducing the amount of harm caused by the problem to improving the quality of community cohesion.

Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the problem
declined and if the response contributed to the decline. This information not only assists the current effort but also
gathers data that build knowledge for the future. Strategies and programs can be assessed for process, outcomes,
or both. If the responses implemented are not effective, the information gathered during analysis should be
reviewed. New information may have to be collected before new solutions can be developed and tested. The
entire process should be viewed as circular rather than linear, meaning that additional scanning, analysis, or
responses may be required.

Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim, offender,
and location (the crime triangle) and those factors that could have an impact on them, for example, capable
guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders (e.g., parents, friends,
and probation), and managers for locations (e.g., business merchants, park employees, and motel clerks). Rather
than focusing primarily on addressing the root causes of a problem, the police focus on the factors that are within
their reach, such as limiting criminal opportunities and access to victims, increasing guardianship, and associating
risk with unwanted behavior.

66

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix D. COPS Anti-Methamphetamine Program (CAMP) file
management: Documents to maintain in CAMP award file
Records must be maintained throughout the two-year CAMP award period and for at least three years following
the official closeout of the CAMP award.
AWARD PROGRAM____CAMP_________AWARD # ______________________________________
AWARD START DATE_____________ORIGINAL AWARD END DATE____________
EXTENDED AWARD END DATE (if applicable)________________________
COPY OF AWARD APPLICATION (You can access the final copy of your CAMP application through the COPS Office
website at www.cops.usdoj.gov, using the Account Access link, print a copy of the application, and keep it with
your agency’s CAMP award records.)
_____

COPY OF CAMP AWARD DOCUMENT

_____

FINANCIAL CLEARANCE MEMO

AWARD MODIFICATION APPROVAL LETTERS (w/ Revised Budget Information) AND/OR AWARD EXTENSION
APPROVAL LETTERS (if applicable)
_____

QUARTERLY FEDERAL FINANCIAL REPORT – SF-425 (for each quarter of the award period)

_____

PROGRAMMATIC PROGRESS REPORTS

• CAMP Quarterly Progress Report(s) (for each quarter of the award period)
• Closeout Report
_____
•
•
•
•
•
•
•
•

SUPPORTING DOCUMENTATION FOR DRAWDOWNS

W2 Employee Forms (Copy)
Records of salary / approved fringe benefits rates for each person hired under the award
Records of hire dates for each person hired under the award
Payroll records / Time & attendance records
Postal receipts / Fax transmission reports (to prove submission dates)
Log of reimbursement requests made via GPRS
Copies of checks or wire transfer documents (if applicable)
Copies of financial office journal entries (if applicable)

_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR MILITARY VETERAN HIRES

• Copy of Certificate of Release or Discharge from Active Duty (DD-214)

67

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

_____

ADDITIONAL SUPPORTING DOCUMENTATION FOR REHIRES

• Records of the date of lay-off(s)
• Records demonstrating the reason(s) for the lay-off(s), specifically showing fiscal reasons that are unrelated
to the availability or receipt of CAMP funds. [Records that may be used to prove that scheduled lay-offs are
occurring for local economic reasons that are unrelated to the availability of CAMP award funds may include
(but are not limited to) council or departmental meeting minutes, memoranda, notices, or orders discussing
the lay-offs; notices provided to the individual officers regarding the date(s) of the lay-offs; and/or budget
documents ordering departmental and/or jurisdiction-wide budget cuts.]
• Records demonstrating that your agency continued funding the officers with local funds until the date of the
scheduled lay-offs and did not draw down on CAMP funding for the positions until the lay-offs otherwise
would have occurred.
• Records demonstrating that your agency paid any higher-than-entry-level salary and benefits costs to rehired
officers with local funds and used CAMP funds only for the approved entry-level salary and benefits package.
_____

AWARD CORRESPONDENCE (All other general correspondence between COPS Office and recipient)

_____

MEDIA REPORTS

[Newspaper clippings, magazine articles, certificates, and/or other noteworthy items should be included to
illustrate achievements and successes of the award program, such as community policing highlights and other
award-related accomplishments. In addition, any CDs, DVDs, electronic newsletters, brochures, website addresses,
and/or other similar information published in connection with the award should be referenced.]
In the event of a COPS Office award monitoring review, the following information should be retained:

Reduction-in-force review
• Identification of the number of sworn officer positions (both full-time and part-time) funded in the agency’s
budget with local or other non–COPS Office funding during each fiscal year as of the threshold review date
(please note that this may include vacant but funded positions).
• Identification of the current number of vacancies among the agency’s locally-funded sworn personnel, the
dates on which the positions were vacated, whether the agency intends to fill the vacancies, and the steps, if
any, which have been taken to fill the vacancies.
• Provision of supporting documentation from the time the reduction-in-force occurred indicating the reason(s)
for the reduction-in-force (examples of supporting documentation may include minutes from council
meetings, budget directives, contemporaneous memoranda, etc.).
• Identification of the number of COPS Office-funded officers the agency currently employs.
• Documentation regarding whether other local departments in the city/township have experienced similar
manpower or budget reductions for the same reasons as the PD.
• Letters from the agency’s government executive and law enforcement executive explaining the reduction-inforce and addressing whether the reduction-in-force was unrelated to the receipt of the COPS Office CAMP
funding and therefore would have occurred even in the absence of the CAMP award.
• Provision of a request to continue implementing all applicable COPS Office awards (identifying which awards
are in place) despite the reduction-in-force.

68

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Excess cash review
• Identify the total amount of award funding drawn down from the award.
• Summary and supporting documentation of how the agency expended award funding.
• Revised Federal Financial Reports.

Unallowable/unsupported costs review
• Payroll ledgers for all expenses charged to the award.

Community policing review
• Brochures, newsletters, or any documents detailing the agency’s community policing efforts as specified in
your award application, particularly in the following key areas:
• Organizational commitment
− Community policing principles found in mission and values statements, policy and procedures
manuals, etc.
− Community policing training information from the academy
• Problem-solving activities
− Building on information systems to enhance crime analysis capabilities
− Identifying crime problems by looking at crime trends
− Identifying crime problems with members of the community or other government agencies
− Preventing crime by focusing on conditions that lead to crime
• Community partnerships
− Meetings with community members to learn about specific problems
− Locating offices or stations within neighborhoods
− Use of volunteers
− Providing community policing training to citizens
− Police participation in community organization working groups and/or special programs for schools
and other interest groups which enhance crime prevention

69

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix E. Enhancement of contractor protection from reprisal for
disclosure of certain information (41 U.S.C. § 4712)
Enhancement of contractor protection from reprisal for disclosure of certain information
(a) Prohibition of reprisals.-(1) In general.--An employee of a contractor, subcontractor, grantee, or subgrantee or personal services
contractor may not be discharged, demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement of a Federal contract or grant, a gross waste of Federal
funds, an abuse of authority relating to a Federal contract or grant, a substantial and specific danger
to public health or safety, or a violation of law, rule, or regulation related to a Federal contract (including the competition for or negotiation of a contract) or grant.
(2) Persons and bodies covered.--The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A) A Member of Congress or a representative of a committee of Congress.
(B) An Inspector General.
(C) The Government Accountability Office.
(D) A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E) An authorized official of the Department of Justice or other law enforcement agency.
(F) A court or grand jury.
(G) A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3) Rules of construction.--For the purposes of paragraph (1)-(A) an employee who initiates or provides evidence of contractor, subcontractor, or grantee misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Federal
contract or grant shall be deemed to have made a disclosure covered by such paragraph; and
(B) a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b) Investigation of complaints.-(1) Submission of complaint.--A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings
of the investigation to the person, the contractor or grantee concerned, and the head of the agency.
(2) Inspector General action.-(A) Determination or submission of report on findings.--Except as provided under subparagraph (B),
the Inspector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal

70

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

or State judicial or administrative proceeding initiated by the complainant or submit a report under paragraph (1) within 180 days after receiving the complaint.
(B) Extension of time.--If the Inspector General is unable to complete an investigation in time to submit a report within the 180-day period specified in subparagraph (A) and the person submitting
the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon between the Inspector General and the person submitting the complaint.
(3) Prohibition on disclosure.--The Inspector General may not respond to any inquiry or disclose any information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is-(A) made with the consent of the person alleging the reprisal;
(B) made in accordance with the provisions of section 552a of title 5 or as required by any other applicable Federal law; or
(C) necessary to conduct an investigation of the alleged reprisal.
(4) Time limitation.--A complaint may not be brought under this subsection more than three years after
the date on which the alleged reprisal took place.
(c) Remedy and enforcement authority.-(1) In general.--Not later than 30 days after receiving an Inspector General report pursuant to subsection
(b), the head of the executive agency concerned shall determine whether there is sufficient basis to
conclude that the contractor or grantee concerned has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the
following actions:
(A) Order the contractor or grantee to take affirmative action to abate the reprisal.
(B) Order the contractor or grantee to reinstate the person to the position that the person held before the reprisal, together with compensatory damages (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken.
(C) Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were
reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the executive agency.
(2) Exhaustion of remedies.--If the head of an executive agency issues an order denying relief under paragraph (1) or has not issued an order within 210 days after the submission of a complaint under subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request
of either party to the action, be tried by the court with a jury. An action under this paragraph may not
be brought more than two years after the date on which remedies are deemed to have been exhausted.
(3) Admissibility of evidence.--An Inspector General determination and an agency head order denying
relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
71

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

(4) Enforcement of orders.--Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive relief, compensatory and exemplary damages, and attorney fees and costs. The person upon whose
behalf an order was issued may also file such an action or join in an action filed by the head of the
executive agency.
(5) Judicial review.--Any person adversely affected or aggrieved by an order issued under paragraph (1)
may obtain review of the order's conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged
in the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title
5. Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6) Burdens of proof.--The legal burdens of proof specified in section 1221(e) of title 5 shall be controlling for the purposes of any investigation conducted by an Inspector General, decision by the head of
an executive agency, or judicial or administrative proceeding to determine whether discrimination
prohibited under this section has occurred.
(7) Rights and remedies not waivable.--The rights and remedies provided for in this section may not be
waived by any agreement, policy, form, or condition of employment.
(d) Notification of employees.--The head of each executive agency shall ensure that contractors, subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies provided
under this section, in the predominant native language of the workforce.
(e) Construction.--Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or
to modify or derogate from a right or remedy otherwise available to the employee.
(f) Exceptions.-(1) This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. § 401a(4)).
(2) This section shall not apply to any disclosure made by an employee of a contractor, subcontractor, or
grantee of an element of the intelligence community if such disclosure-(A) relates to an activity of an element of the intelligence community; or
(B) was discovered during contract, subcontract, or grantee services provided to an element of the
intelligence community.
(g) Definitions.--In this section:
(1) The term “abuse of authority” means an arbitrary and capricious exercise of authority that is inconsistent with the mission of the executive agency concerned or the successful performance of a contract or grant of such agency.
(2) The term “Inspector General” means an Inspector General appointed under the Inspector General Act
of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h) Construction.--Nothing in this section, or the amendments made by this section, 1 shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
[(i) Repealed by Pub.L. 114-261, § 1(a)(3)(A)(ii), Dec. 14, 2016, 130 Stat. 1362]

72

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix F. 2 C.F.R. Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards
NOTE: The National Defense Authorization Act for fiscal year 2018 (NDAA), Public Law 115–91, Division A, Title VIII,
Section 805, raised the simplified acquisition threshold to $250,000 for all recipients. The OMB Memorandum
M-18-18 entitled Implementing Statutory Changes to the Micro-purchase and the Simplified Acquisition Threshold
for Financial Assistance granted an exception for recipients to use the higher simplified acquisition threshold of
$250,000 effective as of June 20, 2018, in advance of revisions to the Uniform Guidance.
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $250,000, which is the inflation
adjusted amount determined by the Civilian Agency Acquisition Council and the Defense Acquisition Regulations
Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative, contractual, or legal remedies in
instances where contractors violate or breach contract terms, and provide for such sanctions and penalties as appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the non-Federal
entity including the manner by which it will be effected and the basis for settlement.
(C) Equal Employment Opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that meet the
definition of “federally assisted construction contract” in 41 CFR Part 60-1.3 must include the equal opportunity
clause provided under 41 CFR 60-1.4(b), in accordance with Executive Order 11246, “Equal Employment Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964-1965 Comp., p. 339), as amended by Executive Order 11375,
“Amending Executive Order 11246 Relating to Equal Employment Opportunity,” and implementing regulations at
41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of
Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141-3148). When required by Federal program legislation, all prime
construction contracts in excess of $2,000 awarded by non-Federal entities must include a provision for compliance with the Davis-Bacon Act (40 U.S.C. 3141-3144, and 3146-3148) as supplemented by Department of Labor
regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts Covering Federally Financed and
Assisted Construction”). In accordance with the statute, contractors must be required to pay wages to laborers and
mechanics at a rate not less than the prevailing wages specified in a wage determination made by the Secretary of
Labor. In addition, contractors must be required to pay wages not less than once a week. The non-Federal entity
must place a copy of the current prevailing wage determination issued by the Department of Labor in each solicitation. The decision to award a contract or subcontract must be conditioned upon the acceptance of the wage determination. The non-Federal entity must report all suspected or reported violations to the Federal awarding agency.
The contracts must also include a provision for compliance with the Copeland “Anti-Kickback” Act (40 U.S.C. 3145),
as supplemented by Department of Labor regulations (29 CFR Part 3, “Contractors and Subcontractors on Public
Building or Public Work Financed in Whole or in Part by Loans or Grants from the United States”). The Act provides
that each contractor or subrecipient must be prohibited from inducing, by any means, any person employed in the
construction, completion, or repair of public work, to give up any part of the compensation to which he or she is
otherwise entitled. The non-Federal entity must report all suspected or reported violations to the Federal awarding agency.
73

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701-3708). Where applicable, all contracts awarded
by the non-Federal entity in excess of $100,000 that involve the employment of mechanics or laborers must include a provision for compliance with 40 U.S.C. 3702 and 3704, as supplemented by Department of Labor regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be required to compute the wages of
every mechanic and laborer on the basis of a standard work week of 40 hours. Work in excess of the standard
work week is permissible provided that the worker is compensated at a rate of not less than one and a half times
the basic rate of pay for all hours worked in excess of 40 hours in the work week. The requirements of 40 U.S.C.
3704 are applicable to construction work and provide that no laborer or mechanic must be required to work in
sur-roundings or under working conditions which are unsanitary, hazardous or dangerous. These requirements do
not apply to the purchases of supplies or materials or articles ordinarily available on the open market, or contracts
for transportation or transmission of intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the Federal award meets the definition of “funding agreement” under 37 CFR §401.2 (a) and the recipient or subrecipient wishes to enter into a contract with a
small business firm or nonprofit organization regarding the substitution of parties, assignment or performance of
experimental, developmental, or research work under that “funding agreement,” the recipient or subrecipient
must comply with the requirements of 37 CFR Part 401, “Rights to Inventions Made by Nonprofit Organizations
and Small Business Firms Under Government Grants, Contracts and Cooperative Agreements,” and any
implement-ing regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401-7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251-1387), as
amended—Contracts and subgrants of amounts in excess of $150,000 must contain a provision that requires the
non-Federal award to agree to comply with all applicable standards, orders or regulations issued pursuant to the
Clean Air Act (42 U.S.C. 7401-7671q) and the Federal Water Pollution Control Act as amended (33 U.S.C.
1251-1387). Violations must be reported to the Federal awarding agency and the Regional Office of the
Environmental Protection Agency (EPA).
(H) Debarment and Suspension (Executive Orders 12549 and 12689)—A contract award (see 2 CFR 180.220) must
not be made to parties listed on the governmentwide exclusions in the System for Award Management (SAM), in
accordance with the OMB guidelines at 2 CFR 180 that implement Executive Orders 12549 (3 CFR part 1986 Comp.,
p. 189) and 12689 (3 CFR part 1989 Comp., p. 235), “Debarment and Suspension.” SAM Exclusions contains the
names of parties debarred, suspended, or otherwise excluded by agencies, as well as parties declared ineligible
under statutory or regulatory authority other than Executive Order 12549.
(I) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)—Contractors that apply or bid for an award exceeding
$100,000 must file the required certification. Each tier certifies to the tier above that it will not and has not used
Federal appropriated funds to pay any person or organization for influencing or attempting to influence an officer
or employee of any agency, a member of Congress, officer or employee of Congress, or an employee of a member
of Congress in connection with obtaining any Federal contract, grant or any other award covered by 31 U.S.C.
1352. Each tier must also disclose any lobbying with non-Federal funds that takes place in connection with obtaining any Federal award. Such disclosures are forwarded from tier to tier up to the non-Federal award.
(J) See §200.322 Procurement of recovered materials.

74

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Appendix G. Remittance of Interest Earned Amounts
2 CFR § 200.305 (b)(9) – Payment (remittance of interest earned)
Interest earned amounts up to $500 per year may be retained by the non-federal entity for administrative expense. Any additional interest earned on federal advance payments deposited in interest-bearing accounts
must be remitted annually to the Department of Health and Human Services Payment Management System (PMS) through an electronic medium using either Automated Clearing House (ACH) network or a Fedwire Funds Service payment. Remittances must include pertinent information of the payee and nature of
payment in the memo area (often referred to as “addenda records” by Financial Institutions) as that will
assist in the timely posting of interest earned on federal funds. Pertinent details include the Payee Account
Number (PAN) if the payment originated from PMS, or Agency information if the payment originated from
ASAP, NSF or another federal agency payment system. The remittance must be submitted as follows:
i. For ACH Returns:
Routing Number: 051036706
Account number: 303000
Bank Name and Location: Credit Gateway - ACH Receiver St. Paul, MN
ii. For Fedwire Returns*:
Routing Number: 021030004
Account number: 75010501
Bank Name and Location: Federal Reserve Bank Treas NYC/Funds Transfer Division New York, NY
(* Please note organization initiating payment is likely to incur a charge from your Financial Institution for
this type of payment)
iii. For International ACH Returns:
Beneficiary Account: Federal Reserve Bank of New York/ITS (FRBNY/ITS)
Bank: Citibank N.A. (New York)
Swift Code: CITIUS33
Account Number: 36838868
Bank Address: 388 Greenwich Street, New York, NY 10013
Payment Details (Line 70): Agency
Name (abbreviated when possible) and ALC Agency POC: Michelle Haney, 301-492-5065
iv. For recipients that do not have electronic remittance capability, please make check** payable to:
“The Department of Health and Human Services.”
Mail Check to Treasury approved lockbox:
HHS Program Support Center, P.O. Box 530231, Atlanta, GA 30353-0231
(** Please allow 4-6 weeks for processing of a payment by check to be applied to the appropriate PMS
account)
v.

Any additional information/instructions may be found on the PMS Web site at
https://www.dpm.psc.gov.

75

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Glossary of Terms
allowable costs. Allowable costs are expenses that may be funded by this award program. The COPS Office AntiMethamphetamine Program provides funding for equipment, services, personnel, and other costs purchased or
hired on or after the award start date. Upon review of your submitted budget, any unallowable costs were
removed. The Financial Clearance Memorandum (FCM) that was included in your award package outlined your
allowable costs and noted any relevant revisions that were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local auditors,
to examine financial statements and to review
•
•
•
•

compliance with laws and regulations;
economy and efficiency of operations;
effectiveness in achieving program results;
allowability of costs claimed against the award.

authorized officials. The authorized officials are the individuals in your organization who have final authority and
responsibility for all programmatic and financial decisions regarding this award. At the time of award application,
your agency listed the law enforcement executive (usually the chief of police, Sheriff, etc.) and the government
executive (usually the mayor, board president, etc.) for your agency. These executives are listed on your award
document and are understood to be your authorized officials. If any of the executive information is incorrect,
please submit the correct information to the COPS Office by completing an official Change of Information (COI)
form available online at www.cops.usdoj.gov.
award number. The award number identifies your agency’s specific CAMP award and can be found on your award
document. This number should be used as a reference when corresponding with the COPS Office. Your award
number is in the following format: 2018-AMWX-0000. The COPS Office tracks award information based upon this
number.
award package. The award package includes your CAMP award document, Financial Clearance Memorandum
(FCM), and award congratulatory letter; it may be accessed through the “Account Access” link on the COPS Office
website (www.cops.usdoj.gov). Your agency’s CAMP award document will list your award number, law
enforcement executive, government executive, award amount, number and hiring category of positions awarded,
award start and end dates, and all terms and conditions (including any special conditions placed on your agency’s
CAMP award). Your law enforcement and government executives have 90 days from the date on your award
congratulatory letter to log on to their accounts at and electronically sign the award document and submit it to the
COPS Office. Your agency’s FCM will specify the final amount of CAMP funds awarded to your agency for officer
salaries and approved fringe benefits.
award start date. This is the date on or after which your agency is authorized to hire or rehire positions that were
approved by the COPS Office. The award start date is found on your award document. Recipients may not expend
funds or hire or rehire award-funded officers prior to this date without written approval from the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law or by a state or local public agency to engage in or oversee
the prevention, detection, or investigation of violations of criminal laws.

76

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Catalogue of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number, which
is used by auditors to track award revenues under the Single Audit Act. It is also used in participating states by
State Single Points of Contact in conducting the required intergovernmental reviews under Executive Order 12372.
The CFDA number for the COPS Office CAMP award is 16.710.
closeout. Closeout is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by the
recipient and awarding agency.
ognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your agency
with the most federal money. The Office of Management and Budget (OMB) may have already assigned your
cognizant federal agency to you. If this is the first federal award that your organization has received, the U.S.
Department of Justice is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that support the
systematic use of partnerships and problem-solving techniques to proactively address the immediate conditions
that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired, additional, or
rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office programs must
engage in community policing activities and in the implementation of your community policing strategy.
COPS Office. Created under the 1994 Crime Bill, the Office of Community Oriented Policing Services (COPS Office)
is an independent office within the U.S. Department of Justice that is the grantor or awarding agency for your
award or cooperative agreement. The COPS Office is responsible for assisting your agency with the administration
and maintenance of your award for the entire award period. If you have any questions regarding the COPS office,
please call the COPS Office Response Center at 800-421-6770 or visit the COPS Office website at
www.cops.usdoj.gov.
COPS Office finance staff. The COPS Office finance staff handles your agency’s financial and budgetary needs
related to this award. A staff accountant is assigned to each state and is available to answer any questions that you
may have concerning the Quarterly Financial Status Report (SF-425) and other financial aspects of your award. To
identify your staff accountant, please call the COPS Office Response Center at 800-421-6770 or visit the COPS
Office website at www.cops.usdoj.gov.
criminal intelligence officer. A criminal intelligence officer, whether working directly with a law enforcement
agency or assigned to the appropriate state or regional fusion center, works in the field of criminal intelligence and
may conduct data collection, research, and analysis to produce finished intelligence reports or other products
designed to assist in the prevention, detection, or investigation of violations of criminal laws.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget (OMB)
has required all agencies applying for federal funding to obtain this number prior to application. The DUNS number
is a unique nine- or thirteen-digit identification number that is assigned upon request to agencies by Dun &
Bradstreet (D&B). This number will be used by the Federal Government to better track award recipient information
throughout the award cycle and to provide consistent name and address data for electronic award application
systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or call 866-705-5711.

77

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Employer Identification Number (EIN)/OJP Vendor Number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your
accounting/bookkeeping department should have this number. In some cases, the EIN has been previously
assigned to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to you
by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office administrative
purposes only and should not be used for IRS purposes.
federally recognized tribe. Federally recognized tribes are Native American Indian tribal entities that are
recognized by the Bureau of Indian Affairs (BIA) and are eligible for funding and services by virtue of their status as
sovereign Native American Indian tribes. They are acknowledged to have the immunities and privileges available to
federally acknowledged Indian tribes by virtue of their government-to-government relationship with the United
States, as well as the responsibilities, power, limitation, and obligations of such tribes. For further information,
contact: BIA, Division of Tribal Government Services, MS-4631-MIB, 1849 C Street NW, Washington, DC 20240,
202-208-2475.
Geographic Names Information System (GNIS) ID. The Geographic Names Information System (GNIS) database is
maintained by the U.S. Geological Survey, U.S. Department of the Interior. The database assigns a unique,
permanent feature identifier, the feature ID, which is the only standard federal key for integrating or reconciling
feature data from multiple datasets.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you in
addressing any compliance-related questions regarding your award. Grant Monitoring Specialists plan and conduct
site visits and office-based grant reviews. During the life of your award, you may be selected for a monitoring site
visit to assess your compliance with the terms and agreements of the award program, to review your community
policing initiatives, and to provide technical and administrative support for your award. Please contact the COPS
Office Response Center at 800-421-6770 if you have any compliance-related questions.
Grant Program Specialist. COPS Office Grant Program Specialists are trained to assist you with implementing and
maintaining your award. A Grant Program Specialist is assigned to your state and is available to answer any
questions that you may have concerning the administrative aspects of your award. Your Grant Program Specialist
can assist you with such matters as requesting an extension on your award or modifying the award. To obtain the
name and phone number of your Grant Program Specialist, please contact the COPS Office Response Center at
800-421-6770.
local budget cycle. Your local budget cycle is your agency’s fiscal year. Some common examples include January 1
to December 31, October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24
months.
obligation of funds. The COPS Office obligates federal funds when the award document is signed by the COPS
Office Director or his or her designated official. For the recipient, award funds are obligated when monies are
spent for hiring approved personnel under the award. The term encumbrance is often used at the local and state
levels to describe this type of transaction. Liquidated obligations are considered cash outlays or monies actually
spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual basis of accounting)
or not yet recorded and not yet paid (cash basis of accounting).

78

2018 COPS Office Anti-Methamphetamine Program (CAMP) Award Owner’s Manual

Originating Agency Identifier (ORI) number. This number is assigned by the Federal Bureau of Investigation (FBI),
and it is your agency’s unique identifier. The first two letters are your state abbreviation, the next three numbers
are your county’s code, and the final two numbers identify your jurisdiction within your county. If your agency
does not have an ORI number assigned by the FBI, the COPS Office assigns a nonofficial ORI code to use as an
agency identifier (in such cases, the last two characters will be “ZZ”). It can be found on your award document.
When you contact the COPS Office with a question, please reference your ORI number (and/or your award
number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is the
first responder to calls for service, and has ultimate and final responsibility for the prevention, detection, or
investigation of violations of criminal laws within its jurisdiction.
Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling the
mandates of this law. The purposes of the law are to
• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problem-solving,
service, and other skills needed in interacting with members of the community;
• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;
• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.
supplanting. For the purposes of your COPS Office award, supplanting means replacing state, local, or BIA funds
that otherwise would have been spent on law enforcement purposes with federal COPS Office funds. State, local,
and tribal governments are prohibited from supplanting throughout the award period. This means that your
agency may not use COPS Office funds to pay for any equipment/technology, services, personnel, or other items
which, in the absence of the COPS Office program, would otherwise have been funded with state or local funds or
with funds supplied by the BIA. The COPS Office funds must instead be used to supplement, or increase, your law
enforcement budget. For additional information on supplanting, please review award condition #4 on page 7 of
this manual.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and subrecipients. Organizations that have previously submitted
applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov registration.
Please note, however, that applicants must update or renew their SAM at least once per year to maintain an active
status. Information about registration procedures can be accessed at www.sam.gov.

79

2018 COPS Office Anti‐Methamphetamine Program (CAMP) Award Owner’s Manual

COPS Office Resources
Websites
Grants information: http://www.cops.usdoj.gov/grants
Updated publication list: http://www.cops.usdoj.gov/COPSpublications
COPS Office Newsletter: http://cops.usdoj.gov/html/dispatch/index.asp
COPS Office Beat Podcast: http://www.cops.usdoj.gov/Default.asp?Item=2370
SRO Resources: http://www.cops.usdoj.gov/supportingsafeschools
Task Force on 21st Century Policing: https://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P311
Policing Task Force One Year Progress: https://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐W0805

Publications
Rank and File: Leaders in Building Trust and Community Policing:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P351
Police Perspectives: Building Trust in a Diverse Nation ‐ No. 1. How to Increase Cultural Understanding: http://ric‐
zai‐inc.com/ric.php?page=detail&id=COPS‐P344
Police Perspectives: Building Trust in a Diverse Nation ‐ No. 2. How to Serve Diverse Communities:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P345
Police Perspectives: Building Trust in a Diverse Nation ‐ No. 3. How to Support Trust Building in Your Agency:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P346
Beyond the Badge: Profile of a School Resource Officer DVD:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐CD050
Intelligence‐Led Community Policing, Community Prosecution, and Community Partnerships:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P322
Officer‐Involved Shootings: A Guide for Law Enforcement Leaders:
http://ric‐zai‐inc.com/ric.php?page=detail&id=COPS‐P350

80

2018 COPS Anti-Methamphetamine Program (CAMP)
Award Owner’s Manual
This manual was created to assist COPS Office Anti-Methamphetamine Program (CAMP) program recipients with
the administrative and financial matters associated with their award.

For more information about your CAMP award, please contact your COPS Office Grant Program Specialist. If you do
not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.
U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online: www.cops.usdoj.gov
Published October 2018

